UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22779 Nuveen Intermediate Duration Quality Municipal Term Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:May 31 Date of reporting period: May 31,2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund distributions and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund distributions and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Fund Leverage 9 Common Share Information 10 Risk Considerations 11 Performance Overview and Holding Summaries 12 Report of Independent Registered Public Accounting Firm 14 Portfolios of Investments 15 Statement of Assets and Liabilities 41 Statement of Operations 42 Statement of Changes in Net Assets 43 Statement of Cash Flows 44 Financial Highlights 46 Notes to Financial Statements 48 Board Members & Officers 58 Annual Investment Management Agreement Approval Process 63 Reinvest Automatically, Easily and Conveniently 74 Glossary of Terms Used in this Report 76 Additional Fund Information 79 Chairman’s Letter to Shareholders Dear Shareholders, After nine years of serving as lead director and independent chairman of the Nuveen Fund Board, my term of office is coming to an end. It has been a privilege to use this space to communicate with you on some of the broad economic trends in the U.S. and abroad and how they are impacting the investment environment in which your funds operate. In addition, I have enjoyed offering some perspective on how your Board views the various Nuveen investment teams as they apply their investment disciplines in that investment environment. My term has coincided with a particularly challenging period for both mutual fund sponsors and investors. Since 2000 there have been three periods of unusually strong stock market growth and two major market declines. Recent years have been characterized by a search for yield in fixed income securities to compensate for an extended period of very low interest rates. Funds are investing more in foreign and emerging markets that require extensive research capabilities to overcome the more limited transparency and higher volatility in those markets. New fund concepts often incorporate derivative financial instruments that offer efficient ways to hedge investment risk or gain exposure to selected markets. Fund trading teams operate in many new domestic and international venues with quite different characteristics. Electronic trading and global communication networks mean that fund managers must be able to thrive in financial markets that react instantaneously to newsworthy events and are more interconnected than ever. Nuveen has committed additional resources to respond to these changes in the fund industry environment. It has added IT and research resources to assemble and evaluate the increased flow of detailed information on economies, markets and individual companies. Based on its experience during the financial crisis of 2008-09, Nuveen has expanded its resources dedicated to valuing and trading portfolio securities with a particular focus on stressed financial market conditions. It has added systems and experienced risk management professionals to work with investment teams to better help evaluate whether their funds’ risk exposures are appropriate in view of the return targets. The investment teams have also reflected on recent experience to reaffirm or modify their investment disciplines. Finally, experienced professionals and IT resources have been added to address new regulatory requirements designed to better inform and protect investors. The Board has enthusiastically encouraged these initiatives. The Nuveen Fund Board has always viewed itself as your representatives to assure that Nuveen brings together experienced people, proven technologies and effective processes designed to produce results that meet investor expectations. It is important to note that our activities are highlighted by the annual contract renewal process. Despite its somewhat formal language, I strongly encourage you to read the summary because it offers an insight into our oversight process. The report is included in the back of this or a subsequent shareholder report. The renewal process is very comprehensive and includes a number of evaluations and discussions between the Board and Nuveen during the year. The summary also describes what has been achieved across the Nuveen fund complex and at individual funds such as yours. As I leave the chairmanship and resume my role as a member of the Board, please be assured that I and my fellow Board members will continue to hold your interests uppermost in our minds as we oversee the management of your funds and that we greatly appreciate your confidence in your Nuveen fund. Very sincerely, Robert P. Bremner Chairman of the Board July 23, 2013 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Intermediate Duration Municipal Term Fund (NID) Nuveen Intermediate Duration Quality Municipal Term Fund (NIQ) Portfolio managers Daniel Close, John Miller, Timothy Ryan and Steve Hlavin discuss key investment strategies and the since inception performance of these two Funds. John, Timothy and Steve have managed NID since its inception in December 2012. Dan has managed NIQ since its inception in February 2013. While this is an annual report, the Funds’ performance discussions encompasses abbreviated reporting periods from inception on December 5, 2012 through May 31, 2013 and February 7, 2013 through May 31, 2013. What factors affected the U.S. economy and municipal market during the Funds’ abbreviated reporting period ended May 31, 2013? During the reporting periods, the U.S. economy’s progress toward recovery from recession continued at a moderate pace. The Federal Reserve (Fed) maintained its efforts to improve the overall economic environment by holding the benchmark fed funds rate at the record low level of zero to 0.25% that it established in December 2008. The Fed also continued its monthly purchases of $40 billion of mortgage-backed securities and $45 billion of longer-term Treasury securities in an open-ended effort to bolster growth. However, at its June 2013 meeting (subsequent to the end of this reporting period), the Central Bank indicated that downside risks to the economy had diminished since the fall of 2012. Although the Fed made no changes to its highly accommodative monetary policies at the June meeting, Chairman Bernanke’s remarks afterward indicated the Central Bank could slow the pace of its bond buying program later this year if the economy continues to improve. As measured by gross domestic product (GDP), the U.S. economy grew at an annualized rate of 1.8% in the first quarter of 2013, compared with 0.4% for the fourth quarter of 2012, continuing the pattern of positive economic growth for the 15th consecutive quarter. The Consumer Price Index (CPI) rose 1.4% year-over-year as of May 2013, while the core CPI (which excludes food and energy) increased 1.7% during the twelve-month reporting period, staying within the Fed’s unofficial objective of 2.0% or lower for this inflation measure. Meanwhile, labor market conditions continued to slowly show signs of improvement, although unemployment remained above the Central Bank’s 6.5% target. As of May 2013, the national unemployment rate was 7.6%, down from 8.2% a year ago. The housing market, long a major weak spot in the U.S. economic recovery, also delivered some good news as the average home price in the S&P/Case-Shiller Index of 20 major metropolitan areas rose 12.1% for the twelve months ended April 2013 (most recent data available at the time this report was prepared). This marked the largest twelve-month percentage gain for the index since 2006. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 However, the outlook for the U.S. economy continued to be clouded by uncertainty about global financial markets and the outcome of the “fiscal cliff.” The tax consequences of the fiscal cliff situation, which had been scheduled to become effective in January 2013, were averted through a last minute deal that raised payroll taxes, but left in place a number of tax breaks. However, lawmakers postponed and then failed to reach a resolution on $1.2 trillion in spending cuts intended to address the federal budget deficit. As a result, automatic spending cuts (or sequestration) affecting both defense and non-defense programs (excluding Social Security and Medicaid) took effect March 1, 2013, with potential implications for U.S. economic growth over the next decade. In late March 2013, Congress passed legislation that established federal funding levels for the remainder of fiscal 2013, which ends on September 30, 2013, preventing a federal government shutdown. The proposed federal budget for fiscal 2014 remains under debate. Municipal bond prices generally rallied nationally during this period, as strong demand and tight supply combined to create favorable market conditions for municipal bonds. However, the market also encountered some additional volatility generated by the political environment, particularly the fiscal cliff at the end of 2012 and the approach of federal tax season. Although the total volume of tax-exempt supply improved, the issuance pattern remained light compared with long-term historical trends and new money issuance was relatively flat. This supply/demand dynamic served as a key driver of performance. At the state level, state governments in aggregate appeared to have made good progress in dealing with budget issues. On the revenue side, state tax collections have grown for 13 straight quarters, exceeding pre-recession levels beginning in September 2011, while on the expense side, the states made headway in cutting and controlling costs. The current low level of municipal issuance reflects the current political distaste for additional borrowing by state and local governments facing fiscal constraints and the prevalent atmosphere of municipal budget austerity. We continued to see municipal yields remain relatively low. Borrowers seeking to take advantage of the low rate environment sparked an increase in refunding activity, with approximately two thirds of municipal paper issued by borrowers that were calling existing debt and refinancing at lower rates. What key strategies were used to manage these Funds during the abbreviated reporting period ended May 31, 2013? In the abbreviated reporting period since its inception date of December 5, 2012 through the end of May 2013, our primary management focus for NID was to get the portfolio fully invested in securities with long-term potential. We focused on bonds with maturities in the center/middle third of the yield curve. We also favored bonds with slightly longer maturities with shorter call features. We maintained a balance between 60% investment grade and 40% below investment grade during the invest-up period. As the reporting period progressed, we opportunistically swapped out some of our investment grade bonds for below investment grade ones. We believe the incremental yield on BBB and lower rated credits, which is currently wider than average, may help cushion the Fund during periods of rising rates. To help deliver more consistently on our intermediate mandate, we focused on option adjusted or effective duration when managing interest rate risk. We believe this helps us more accurately measure the extension risk of any given bond and project price sensitivity to more pronounced interest rate movements. For NIQ, the brief span between the Fund’s inception date of February 7th, and the end of May 2013, our primary management focus was to get the portfolio fully invested in securities with long-term potential. 6 Nuveen Investments We were successful in building a portfolio of intermediate-duration bonds that fell within both our duration and target maturity range. Given market conditions in this initial period of investment, the Fund’s duration was at the longer end of that range because we believed that investors could be disproportionately rewarded for investing in longer bonds, given the significant differential in yields between longer-dated and shorter-dated issues. Our purchases were broadly diversified across multiple sectors and geographic regions, and we also owned bonds across the credit-rating spectrum consisting of a good mix of highly rated securities as well as some below-investment-grade bonds that we believed offered our shareholders good long-term value. Our purchases included both the primary and secondary market, with secondary market purchases constituting relatively more activity. As of May 31, 2013, both Funds invested in inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. Specifically, in NID, we tactically levered floating rate notes secured by appropriation bonds from the state of New Jersey. As the demand for floating rate securities increased, the notes traded higher. In both Funds, we entered into duration shortening swaps to help maintain our 10-year duration mandate. These swaps made a modestly positive contribution to performance during the period. How did the Funds perform during the abbreviated reporting period ended May 31, 2013? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide total returns for the Funds for the since inception periods ended May 31, 2013. Each Fund’s total returns are compared with performance of a corresponding market index and Lipper classification average. For the abbreviated periods ended May 31, 2013, the cumulative return on common share net asset value (NAV) for NID outperformed the S&P Municipal Bond Intermediate Index, while the cumulative return on common share on NAV for NIQ underperformed the index. For the same periods both NID and NIQ performed in line with their respective Lipper classification average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. During the abbreviated periods for both Funds, credits at the longest end of the municipal yield curve posted the weakest returns, while bonds at the shortest end produced stronger results. Duration and yield curve positioning was a net negative contributor to the performance of these Funds. Both Funds were generally overweight in the longer part of the yield curve which underperformed. In particular for NIQ, we expect the Fund to maintain a longer duration profile versus the S&P Municipal Bond Intermediate Index, which is positioned lower than the Fund. Credit exposure was a positive contributor to both Funds’ performance, as lower quality bonds generally outperformed higher quality bonds. This outperformance was due in part to the greater demand for lower rated bonds as investors looked for investment vehicles offering higher yields. As investors became more comfortable taking on additional investment risk, credit spreads or the difference in yield spreads between U.S. Treasury securities and comparable investments such as municipal bonds, narrowed through a variety of rating categories. As a result of this spread compression, the Funds generally benefited from their holdings of lower rated credits. NID and NIQ were also helped by being underweighted in the underperforming AAA and AA rated quality sector. Nuveen Investments 7 During this period, NID had several specific holdings that positively contributed to performance, for example, Foxwoods Resort Casino in Connecticut. We bought the position when it was in default. It has rallied based on anticipated higher recovery rates. We sold out this position during reporting period. Navistar International Corp. recovery zone facility revenue bonds, also aided performance as the company reported better than expected results for the company’s turnaround plan. Also helping performance were our tactically levered floating rate notes secured by appropriation bonds from the state of New Jersey. As the demand for floating rate securities increased, the notes traded higher. From a sector standpoint, NID benefited from our overweight to tobacco, health care and industrial development (IDRs) bonds. Our underweight in higher education and tax-supported bonds helped performance as these sectors underperformed. However, several of our individual holdings in the higher education sector underperformed as well. In NIQ, our overweight to appropriation and tobacco positively contributed to the Fund’s performance. Shareholders also should be aware of issues impacting some of the Funds’ non-state holdings, i.e., the downgrades of bonds issued by Puerto Rico. In December 2012, Moody’s down-graded Puerto Rico general obligation (GO) bonds to Baa3 from Baa1 based on Puerto Rico’s ongoing economic problems, unfunded pension liabilities, elevated debt levels and structural budget gaps. In addition, during July 2012, bonds issued by the Puerto Rico Sales Tax Financing Corporation (COFINA) also were downgraded by Moody’s to Aa3 from Aa2. The downgrade of the COFINA bonds was due mainly to the performance of Puerto Rico’s economy and its impact on the projected growth of sales tax revenues. In addition, the COFINA bonds were able to maintain a higher rating than the GOs because, unlike the revenue streams supporting some Puerto Rican issues, the sales taxes supporting the COFINA bonds cannot be diverted and used to support the commonwealth’s GO bonds. Both of the Funds invested in Puerto Rico bonds during their invest-up period. Our purchases focused on Puerto Rico GOs, which are backed by MBIA who assures timely interest payments. NID also invested in shorter maturity Puerto Rico bonds that have generally been less volatile. 8 Nuveen Investments Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of both these Funds relative to the comparative indexes was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage detracted from the performance of both Funds since their respective inception dates. As of May 31, 2013, the Funds’ percentages of effective and regulatory leverage are shown in the accompanying table. Effective Regulatory Fund Leverage * Leverage * NID % % NIQ % % * Effective Leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is sometimes referred to as “40 Act Leverage” and is subject to asset coverage limits set forth in the Investment Company Act of 1940. THE FUNDS’ REGULATORY LEVERAGE As of May 31, 2013, the Funds have issued and outstanding Variable Rate MuniFund Term Preferred (VMTP) Shares as shown in the accompanying tables. VMTP Shares VMTP Shares Issued Fund Series at Liquidation Value NID $ NIQ $ Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies for further details on VMTP Shares. Nuveen Investments 9 Common Share Information COMMON SHARE DIVIDEND INFORMATION During the current reporting period ended May 31, 2013, the Funds’ monthly dividends to shareholders were as shown in the accompanying table. Per Common Share Amounts NID * NIQ ** February $ $ — March — April $ May Market Yield*** % % Taxable-Equivalent Yield*** % % * The Fund declared its initial monthly distribution to common shareholders in January 2013. ** The Fund declared its initial monthly distribution to common shareholders in March 2013. *** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28.0%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. The Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of May 31, 2013, both Funds in this report had positive UNII balances for both tax purposes and financial reporting purposes. COMMON SHARE OTHER INFORMATION As of May 31, 2013, and during the current reporting period, the of the Funds’ common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NID NIQ Common Share NAV $ $ Common Share Price $ $ Premium/(Discount) to NAV -7.41 % -7.29 % Since Inception Average Premium/(Discount) to NAV % % 10 Nuveen Investments Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Market and Price Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Ten-Year Term Risk. The fund has a ten year term, at which time the fund will liquidate its portfolio investments and return the proceeds to its shareholders at that time. The fund’s investment objectives and policies are not designed to return a shareholder’s initial investment. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds may invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Derivatives Risk. The Funds may use derivative instruments which involve a high degree of financial risk, including the risk that the loss on a derivative may be greater than the principal amount investment. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Nuveen Investments 11 Nuveen Intermediate Duration Municipal Term Fund (NID) Performance Overview and Holding Summaries as of May 31, 2013 Cumulative Total Returns as of May 31, 2013 Cumulative Since Inception5 NID at Common Share NAV (0.46)% NID at Common Share Price (11.94)% S&P Municipal Bond Intermediate Index (0.88)% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average (0.49)% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1,4 (as a % of total investments) Tax Obligation/Limited 26.3% Health Care 10.5% Consumer Staples 9.2% Transportation 9.0% Tax Obligation/General 8.9% Education and Civic Organizations 7.3% Industrials 6.6% Utilities 6.1% Long-Term Care 4.2% Other 11.9% Credit Quality1,2,3 (as a % of total investment exposure) AA 18.1% A 20.8% BBB 16.0% BB or lower 25.1% N/R 18.9% States1,4 (as a % of total investments) California 12.3% Illinois 8.3% Texas 7.9% Florida 6.4% New York 5.6% New Jersey 5.4% Puerto Rico 5.1% Ohio 5.1% Michigan 4.6% Colorado 3.4% Alabama 3.0% Pennsylvania 3.0% Virginia 2.7% Kansas 2.0% National 1.7% Wisconsin 1.6% Indiana 1.6% Missouri 1.6% Other 18.7% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentage may not add to 100% due to the exclusion of Other Assets Less Liabilities from the table. 4 Excluding investments in derivatives. 5 Since inception returns are from 12/5/12. 12 Nuveen Investments Nuveen Intermediate Duration Quality Municipal Term Fund (NIQ) Performance Overview and Holding Summaries as of May 31, 2013 Cumulative Total Returns as of May 31, 2013 Cumulative Since Inception5 NIQ at Common Share NAV (0.77)% NIQ at Common Share Price (12.12)% S&P Municipal Bond Intermediate Index (0.25)% Lipper Intermediate Municipal Debt Funds Classification Average (0.80)% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1,4 (as a % of total investments) Tax Obligation/Limited 20.7% Health Care 14.5% Utilities 13.4% Tax Obligation/General 12.6% Education and Civic Organizations 9.9% Transportation 9.8% Consumer Staples 7.3% Water and Sewer 5.2% Other 6.6% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 0.5% AA 33.0% A 30.4% BBB 14.4% BB or Lower 12.8% N/R 7.5% States1,4 (as a % of total investments) California 12.3% Michigan 8.7% New Jersey 8.3% Texas 7.2% Illinois 7.2% Florida 6.2% Puerto Rico 5.7% Tennessee 4.7% Pennsylvania 3.6% New York 3.5% Ohio 2.9% Colorado 2.8% Rhode Island 2.7% Alabama 2.5% Massachusetts 2.2% Other 19.5% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentage may not add to 100% due to the exclusion of Other Assets Less Liabilities from the table. 4 Excluding investments in derivatives. 5 Since inception returns are from 2/7/13. Nuveen Investments 13 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Nuveen Intermediate Duration Municipal Term Fund Nuveen Intermediate Duration Quality Municipal Term Fund We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Intermediate Duration Municipal Term Fund and Nuveen Intermediate Duration Quality Municipal Term Fund (the “Funds”) as of May 31, 2013, and the related statements of operations, statements of cash flows, statements of changes in net assets, and the financial highlights for the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2013, by correspondence with the custodian and counterparties. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Intermediate Duration Municipal Term Fund and Nuveen Intermediate Duration Quality Municipal Term Fund at May 31, 2013, and the results of their operations, their cash flows, the changes in their net assets , and the financial highlights for the periods indicated therein, in conformity with U.S. generally accepted accounting principles. Chicago, Illinois July 25, 2013 14 Nuveen Investments Nuveen Intermediate Duration Municipal Term Fund NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value National – 2.1% (1.7% of Total Investments) $ MuniMae Tax-Exempt Bond Subsidiary Redeemable Preferred Shares, Multifamily Housing Pool, Series 2013A-5, 5.000%, 1/31/28 (Mandatory put 1/31/18) (Alternative Minimum Tax) 1/18 at 100.00 Ba1 $ MuniMae Tax-Exempt Bond Subsidiary Redeemable Preferred Shares, Multifamily Housing Pool, Series 2000B, 5.750%, 6/30/50 (Mandatory put 9/30/19) (Alternative Minimum Tax) 9/19 at 100.00 Ba2 MuniMae Tax-Exempt Bond Subsidiary Redeemable Preferred Shares, Multifamily Housing Pool, Series 2004A-2, 4.900%, 7/31/49 (Mandatory put 9/30/14) (Alternative Minimum Tax) 9/14 at 100.00 Ba1 Total National Alabama – 3.7% (3.0% of Total Investments) Jefferson County Public Building Authority, Alabama, Lease Revenue Warrants, Series 2006, 5.125%, 4/01/21 – AMBAC Insured 4/16 at 100.00 Ca Jefferson County, Alabama, General Obligation Refunding Warrants, Series 2003A, 5.000%, 4/01/22 – NPFG Insured 10/13 at 100.00 A Jefferson County, Alabama, General Obligation Warrants, Series 2004A, 5.000%, 4/01/18 – NPFG Insured 4/14 at 100.00 A Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, Series 2004A: 5.250%, 1/01/16 1/14 at 100.00 B 5.250%, 1/01/20 1/14 at 100.00 B 5.500%, 1/01/22 – AGM Insured 1/14 at 100.00 AA Prattville Industrial Development Board, Alabama, Environmental Improvement Revenue Bonds, International Paper Co. Projects, Series 2006A, 4.750%, 12/01/30 (Alternative Minimum Tax) 6/13 at 100.00 BBB Total Alabama Alaska – 0.3% (0.2% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/32 6/14 at 100.00 B+ Arizona – 0.8% (0.7% of Total Investments) Arizona Health Facilities Authority, Health Care Facilities Revenue Bonds, The Beatitudes Campus Project, Series 2006, 5.100%, 10/01/22 10/16 at 100.00 N/R Downtown Phoenix Hotel Corporation, Arizona, Senior Revenue Bonds, Series 2005A: 4.125%, 7/01/19 – FGIC Insured No Opt. Call BB+ 5.250%, 7/01/22 – FGIC Insured 1/16 at 100.00 BB+ 5.250%, 7/01/25 – FGIC Insured No Opt. Call BB+ Florence Town Inc., Industrial Development Authority, Arizona, Education Revenue Bonds, Legacy Traditional School Project – Queen Creek and Casa Grande Campuses, Series 2013: 4.000%, 7/01/18 No Opt. Call BB 5.000%, 7/01/23 No Opt. Call BB Phoenix Industrial Development Authority, Arizona, Education Revenue Bonds, Great Hearts Academies – Veritas Project, Series 2012, 6.250%, 7/01/32 7/21 at 100.00 BB Pima County Industrial Development Authority, Arizona, Education Facility Revenue and Refunding Bonds, Edkey Charter Schools Project, Series 2013, 5.000%, 7/01/25 7/20 at 102.00 BB+ University Medical Center Corporation, Tucson, Arizona, Hospital Revenue Bonds, Series 2011, 5.000%, 7/01/19 No Opt. Call BBB+ Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 2005, 5.750%, 7/01/22 7/16 at 100.00 N/R Total Arizona California – 15.4% (12.3% of Total Investments) ABAG Finance Authority for Nonprofit Corporations, California, Revenue Bonds, Sharp HealthCare, Series 2009B, 6.375%, 8/01/34 8/14 at 100.00 A+ Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate Lien Series 2004A, 5.300%, 10/01/23 – AMBAC Insured No Opt. Call BBB+ Alvord Unified School District, Riverside County, California, General Obligation Bonds, Tender Option Bond 3306, 26.382%, 8/01/23 (IF) (4) No Opt. Call AA– Nuveen Investments 15 Nuveen Intermediate Duration Municipal Term Fund (continued) NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) California Statewide Community Development Authority, Revenue Bonds, International School of the Peninsula, Palo Alto, California, Series 2006: $ 5.000%, 11/01/16 No Opt. Call N/R $ 5.000%, 11/01/21 11/16 at 100.00 N/R Ceres Redevelopment Agency, California, Tax Allocation Bonds, Ceres Redevelopment Project Area 1, Series 2006, 4.000%, 11/01/31 – AMBAC Insured 11/16 at 100.00 A– Compton Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Projects, Second Lien Series 2010B, 5.750%, 8/01/26 8/20 at 100.00 N/R Corona-Norco Unified School District Public Financing Authority, Riverside County, California, Special Tax Revenue Refunding Bonds, Junior Lien Series 2013B: 3.000%, 9/01/19 No Opt. Call N/R 3.125%, 9/01/20 No Opt. Call N/R 3.375%, 9/01/21 No Opt. Call N/R 3.500%, 9/01/22 No Opt. Call N/R Corona-Norco Unified School District Public Financing Authority, Riverside County, California, Special Tax Revenue Refunding Bonds, Senior Lien Series 2013A: 5.000%, 9/01/21 No Opt. Call BBB+ 5.000%, 9/01/22 No Opt. Call BBB+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 5.000%, 1/01/35 – NPFG Insured 7/13 at 100.00 A Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999: 0.000%, 1/15/33 No Opt. Call BBB– 0.000%, 1/15/34 No Opt. Call BBB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B Hesperia Public Financing Authority, California, Redevelopment and Housing Projects Tax Allocation Bonds, Series 2007A, 5.500%, 9/01/17 – SYNCORA GTY Insured No Opt. Call Ba1 Indio Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Subordinate Lien Refunding Series 2008A: 5.000%, 8/15/23 8/18 at 100.00 BBB– 5.000%, 8/15/24 8/18 at 100.00 BBB– Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International Airport, Private Activity, Senior Series 2012A, 5.000%, 5/15/28 (Alternative Minimum Tax) 5/22 at 100.00 AA National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 7.000%, 8/01/32 8/21 at 100.00 A– Oak Valley Hospital District, Stanislaus County, California, General Obligation Bonds, Series 2005, 4.500%, 7/01/25 – FGIC Insured 7/14 at 101.00 A2 Palm Desert Financing Authority, California, Tax Allocation Revenue Bonds, Project Area 2, Series 2006D: 0.000%, 8/01/18 No Opt. Call Ba1 0.000%, 8/01/19 No Opt. Call Ba1 0.000%, 8/01/20 No Opt. Call Ba1 0.000%, 8/01/21 No Opt. Call Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009: 5.500%, 11/01/19 No Opt. Call Baa3 6.625%, 11/01/29 11/19 at 100.00 Baa3 Redwood City, California, Special Tax Refunding Bonds, Redwood Shores Community Facilities District 99-1, Shores Transportation Improvement Project, Series 2012B, 5.000%, 9/01/29 No Opt. Call N/R Riverside County, California, Community Facilities District 05-8, Scott Road, Special Tax Bonds Series 2013, 4.000%, 9/01/21 No Opt. Call N/R 16 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ San Bernardino Joint Powers Financing Authority, California, Tax Allocation Bonds, Series 2005A, 5.750%, 10/01/24 – AGM Insured No Opt. Call AA– $ San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 5.000%, 9/01/16 9/15 at 102.00 Baa2 San Diego, California, Community Facilities District 3 Liberty Station Special Tax Refunding Bonds Series 2013: 5.000%, 9/01/20 No Opt. Call N/R 5.000%, 9/01/22 No Opt. Call N/R 5.000%, 9/01/23 No Opt. Call N/R San Francisco, California, Community Facilities District 6, Mission Bay South Public Improvements, Special Tax Refunding Bonds, Series 2013A: 5.000%, 8/01/21 No Opt. Call N/R 5.000%, 8/01/22 No Opt. Call N/R San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2003, 5.000%, 8/01/25 – FGIC Insured 8/13 at 100.00 A San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D: 5.000%, 8/01/18 – AMBAC Insured 8/17 at 100.00 BBB 5.000%, 8/01/21 – AMBAC Insured 8/17 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2007B, 5.000%, 8/01/19 – SYNCORA GTY Insured No Opt. Call BBB Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, Series 2007, 5.000%, 8/01/20 – AGM Insured 8/17 at 100.00 AA– Tejon Ranch Public Facilities Financing Authority, California, Community Facilities District 2008-1 Tejon Industrial Complex East 2012A: 5.000%, 9/01/27 No Opt. Call N/R 5.000%, 9/01/32 No Opt. Call N/R Tejon Ranch Public Facilities Financing Authority, California, Community Facilities District 2008-1 Tejon Industrial Complex East 2012B: 5.000%, 9/01/27 No Opt. Call N/R 5.000%, 9/01/32 No Opt. Call N/R Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Refunding Series 2005A-2, 5.400%, 6/01/27 6/17 at 100.00 B+ Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 4.750%, 6/01/23 6/15 at 100.00 B+ Ventura County Public Financing Authority, California, Lease Revenue Bonds Series 2013A: 5.000%, 11/01/24 11/22 at 100.00 AA 5.000%, 11/01/28 11/22 at 100.00 AA Vernon, California, Electric System Revenue Bonds, Series 2009A, 5.125%, 8/01/21 8/19 at 100.00 A– Total California Colorado – 4.3% (3.4% of Total Investments) Bromley Park Metropolitan District 2, Brighton, Colorado, General Obligation Bonds, Refunding Series 2007A, 4.375%, 12/01/18 – RAAI Insured 12/17 at 100.00 N/R Castle Oaks Metropolitan District, In the Town of Castle Rock, Douglas County, Colorado, General Obligation Bonds, Limited Tax Refunding and Improvement Series 2012, 5.500%, 12/01/22 No Opt. Call N/R Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Academy of Charter Schools Project, Series 2010B, 6.125%, 11/01/20 No Opt. Call B– Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Flagstaff Academy Project, Series 2008A, 6.750%, 8/01/28 8/18 at 100.00 N/R Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Littleton Preparatory Charter School, Series 2013, 5.000%, 12/01/22 No Opt. Call BBB– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Total Long-term Care National Obligated Group Project, Series 2010A, 5.250%, 11/15/20 No Opt. Call BBB– Nuveen Investments 17 Nuveen Intermediate Duration Municipal Term Fund (continued) NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series 2013, 6.875%, 10/01/27 (Alternative Minimum Tax) No Opt. Call N/R $ Colorado Springs, Colorado, Utilities System Revenue Bonds, Tender Option Bond Trust 2012-5A, 13.906%, 11/15/30 (IF) 11/22 at 100.00 AA Colorado State Board of Governors, Colorado State University Auxiliary Enterprise System Revenue Bonds, Tender Option Bond Trust 3316: 22.158%, 9/01/22 (IF) (4) No Opt. Call Aa2 22.158%, 3/01/23 (IF) (4) No Opt. Call Aa2 22.108%, 3/01/24 (IF) (4) No Opt. Call Aa2 22.158%, 3/01/25 (IF) (4) No Opt. Call Aa2 22.158%, 9/01/25 (IF) (4) No Opt. Call Aa2 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2006, 5.125%, 12/01/24 – SYNCORA GTY Insured 11/16 at 100.00 BBB– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2007C-1, 5.500%, 9/01/24 – NPFG Insured No Opt. Call A Lincoln Park Metropolitan District, Douglas County, Colorado, General Obligation Refunding and Improvement Bonds, Series 2008, 5.625%, 12/01/20 12/17 at 100.00 BBB– North Range Metropolitan District 1, Adams County, Colorado, Limited Tax General Obligation Bonds, Refunding Series 2007, 4.300%, 12/15/19 – ACA Insured 12/16 at 100.00 N/R Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Refunding Series 2013: 5.000%, 12/01/18 No Opt. Call N/R 5.000%, 12/01/21 No Opt. Call N/R Rendezvous Residential Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Refunding Series 2007, 5.200%, 12/01/17 No Opt. Call N/R Tallyn’s Reach Metropolitan District 3, Aurora, Colorado, General Obligation Bonds, Refunding Series 2012, 4.000%, 12/01/21 No Opt. Call BBB Westminster Economic Development Authority, Colorado, Tax Increment Revenue Bonds, Mandalay Gardens Urban Renewal Project, Series 2012, 5.000%, 12/01/27 No Opt. Call A Total Colorado Connecticut – 0.5% (0.4% of Total Investments) Mashantucket Western Pequot Tribe, Connecticut, Special Revenue Bonds, Subordinate Lien Series 1997B, 5.700%, 9/01/12 (5) No Opt. Call N/R Mashantucket Western Pequot Tribe, Connecticut, Subordinate Special Revenue Bonds, Series 2006A, 5.500%, 9/01/36 (5) 9/16 at 100.00 N/R Mashantucket Western Pequot Tribe, Connecticut, Subordinate Special Revenue Bonds, Series 2007A, 6.500%, 9/01/31 (5) 11/17 at 100.00 N/R Total Connecticut District of Columbia – 0.3% (0.2% of Total Investments) District of Columbia Student Dormitory Revenue Bonds, Provident Group – Howard Properties LLC Issue, Series 2013: 4.000%, 10/01/19 No Opt. Call BBB– 4.000%, 10/01/20 No Opt. Call BBB– 4.000%, 10/01/21 No Opt. Call BBB– Total District of Columbia Florida – 8.0% (6.4% of Total Investments) Atlantic Beach, Florida, Healthcare Facilities Revenue Refunding Bonds, Fleet Landing Project, Series 2013A: 5.000%, 11/15/20 No Opt. Call BBB 5.000%, 11/15/23 No Opt. Call BBB Boynton Beach, Florida, Revenue Bonds, Charter Schools of Boynton Beach, Series 2012A, 5.750%, 6/01/22 No Opt. Call BBB– Capital Projects Finance Authority, Florida, Student Housing Revenue Bonds, Capital Projects Loan Program, Series 2001F-1, 5.000%, 10/01/31 – NPFG Insured 10/13 at 100.00 A 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Capital Trust Agency, Florida, Fixed Rate Air Cargo Revenue Refunding Bonds, Aero Miami FX, LLC Project, Series 2010A, 5.350%, 7/01/29 7/20 at 100.00 Baa3 $ Cory Lakes Community Development District, Florida, Special Assessment Bonds, Refunding Series 2001A, 7.200%, 5/01/23 11/13 at 100.00 N/R Florida Development Finance Corporation, Educational Facilities Revenue Bonds, Renaissance Charter School, Inc. Projects, Series 2011A, 6.500%, 6/15/21 No Opt. Call BB– Fontainbleau Lakes Community Development District, Miami-Dade County, Florida, Special Assessment Revenue Bonds, Series 2007B, 6.000%, 5/01/15 No Opt. Call N/R Jacksonville, Florida, Economic Development Commission Health Care Facilities Revenue Bonds, Florida Proton Therapy Institute Project, Series 2007A: 6.000%, 9/01/17 No Opt. Call N/R 6.250%, 9/01/27 9/17 at 100.00 N/R Lake Powell Residential Golf Community Development District, Bay County, Florida, Special Assessment Revenue Refunding Bonds, Series 2012: 5.250%, 11/01/22 No Opt. Call N/R 5.750%, 11/01/32 No Opt. Call N/R Lee County Industrial Development Authority, Florida, Charter School Revenue Bonds, Lee County Community Charter Schools, Series 2007A, 5.250%, 6/15/27 6/17 at 100.00 BB Madison County, Florida, First Mortgage Revenue Bonds, Twin Oaks Project, Series 2005A, 6.000%, 7/01/25 7/15 at 100.00 N/R Martin County Industrial Development Authority, Florida, Industrial Development Revenue Refunding Bonds, Indiantown Cogeneration LP, Series 2013, 3.950%, 12/15/21 (Alternative Minimum Tax) 6/20 at 100.00 Ba1 Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Tender Option Bond Trust 1156: 21.457%, 7/01/22 (IF) (4) No Opt. Call A– 21.457%, 7/01/23 (IF) (4) 7/22 at 100.00 A– 21.457%, 7/01/24 (IF) (4) 7/22 at 100.00 A– 21.457%, 7/01/25 (IF) (4) 7/22 at 100.00 A– North Springs Improvement District, Broward County, Florida, Special Assessment Bonds, Heron Bay North Assessment Area, Series 2006B, 5.000%, 5/01/14 No Opt. Call N/R Palm Glades Community Development District, Florida, Special Assessment Bonds, Series 2011B, 7.250%, 8/01/16 No Opt. Call N/R Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 144A, 5.250%, 10/01/27 10/17 at 100.00 BBB– South-Dade Venture Community Development District, Florida, Special Assessment Revenue Bonds, Refunding Series 2012, 5.000%, 5/01/26 No Opt. Call BBB– South-Dade Venture Community Development District, Florida, Special Assessment Revenue Bonds, Series 2004, 6.125%, 5/01/34 5/14 at 101.00 N/R Tampa-Hillsborough County Expressway Authority, Florida, Revenue Bonds, Tender Option Bond Trust 1132: 21.558%, 7/01/27 (IF) (4) 7/22 at 100.00 A– 21.558%, 7/01/28 (IF) (4) 7/22 at 100.00 A– 16.526%, 7/01/29 (IF) (4) 7/22 at 100.00 A– 16.526%, 7/01/30 (IF) (4) 7/22 at 100.00 A– 21.558%, 7/01/31 (IF) (4) 7/22 at 100.00 A– Venetian Community Development District, Sarasota County, Florida, Capital Improvement Revenue Bonds, Series 2012-A2, 5.000%, 5/01/23 5/22 at 100.00 N/R Verandah West Community Development District, Florida, Capital Improvement Revenue Bonds, Refunding Series 2013, 4.000%, 5/01/23 No Opt. Call N/R Vizcaya in Kendall Community Development District, Florida, Special Assessment Revenue Bonds, Phase Two Assessment Area, Refunding Series 2012A-2, 5.600%, 5/01/22 No Opt. Call N/R Total Florida Nuveen Investments 19 Nuveen Intermediate Duration Municipal Term Fund (continued) NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia – 1.6% (1.3% of Total Investments) $ Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004, 5.000%, 12/01/26 12/14 at 100.00 BB– $ Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, Elderly Care, Lenbrook Square Project, Series 2006A: 5.000%, 7/01/17 No Opt. Call N/R 5.000%, 7/01/27 7/17 at 100.00 N/R Total Georgia Guam – 1.1% (0.9% of Total Investments) Government of Guam, Hotel Occupancy Tax Revenue Bonds, Series 2011A, 5.000%, 11/01/16 No Opt. Call BBB+ Guam Government Department of Education, Certificates of Participation, John F. Kennedy High School Project, Series 2010A, 6.000%, 12/01/20 No Opt. Call B Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 5.250%, 7/01/25 7/20 at 100.00 Ba2 Guam Government, General Obligation Bonds, 2009 Series A, 6.750%, 11/15/29 11/19 at 100.00 B+ Total Guam Hawaii – 0.1% (0.1% of Total Investments) Hawaii Housing Finance and Development Corporation, Multifamily Housing Revenue Bonds, Wilikina Apartments Project, Series 2012A, 4.250%, 5/01/22 No Opt. Call BBB– Idaho – 0.7% (0.6% of Total Investments) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006, 5.250%, 9/01/26 9/16 at 100.00 BB+ Illinois – 10.4% (8.3% of Total Investments) Bellwood, Illinois, General Obligation Bonds, Series 2006, 5.000%, 12/01/21 – SYNCORA GTY Insured No Opt. Call N/R Bellwood, Illinois, General Obligation Bonds, Series 2008, 7.000%, 12/01/29 No Opt. Call N/R CenterPoint Intermodal Center Program Trust, Illinois, Series 2004 Class A Certificates, 3.730%, 6/15/23 6/13 at 100.00 N/R Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured No Opt. Call A+ Chicago, Illinois, Certificates of Participation Tax Increment Bonds, 35th and State Redevelopment Project, Series 2012, 6.100%, 1/15/29 No Opt. Call N/R Chicago, Illinois, Certificates of Participation Tax Increment Bonds, MetraMarket Project, Series 2010, 6.870%, 2/15/24 5/15 at 100.00 Baa1 Chicago, Illinois, Certificates of Participation Tax Increment Allocation Revenue Bonds, Diversey-Narragansett Project, Series 2006, 7.460%, 2/15/26 8/13 at 100.00 N/R Cook County, Illinois, General Obligation Bonds, Tender Option Bond Trust 4279: 22.073%, 11/15/20 (IF) (4) No Opt. Call AA 22.073%, 11/15/20 (IF) (4) No Opt. Call AA Cook County, Illinois, Recovery Zone Facility Revenue Bonds, Navistar International Corporation Project, Series 2010, 6.500%, 10/15/40 10/20 at 100.00 B3 Illinois Finance Authority, Charter School Revenue Bonds, Chicago Charter School Foundation, Series 2007: 5.000%, 12/01/21 12/16 at 100.00 BBB+ 5.000%, 12/01/26 12/16 at 100.00 BBB+ Illinois Finance Authority, Recovery Zone Facility Revenue Bonds, Navistar International Corporation Project, Series 2010, 6.500%, 10/15/40 10/20 at 100.00 B3 Illinois Finance Authority, Revenue Bonds, Centegra Health System, Tender Option Bond Trust 1122: 21.011%, 9/01/21 (IF) (4) No Opt. Call A– 20.972%, 9/01/21 (IF) (4) No Opt. Call A– 20.955%, 9/01/22 (IF) (4) No Opt. Call A– Illinois Finance Authority, Revenue Bonds, Friendship Village of Schaumburg, Series 2005A: 5.000%, 2/15/15 No Opt. Call BB– 5.375%, 2/15/25 2/15 at 100.00 BB– 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 2006A, 5.000%, 4/01/24 4/16 at 100.00 Baa3 $ Illinois Finance Authority, Revenue Bonds, Ingalls Health System, Series 2013: 4.000%, 5/15/18 No Opt. Call Baa1 4.000%, 5/15/19 No Opt. Call Baa1 5.000%, 5/15/20 No Opt. Call Baa1 5.000%, 5/15/21 No Opt. Call Baa1 5.000%, 5/15/22 No Opt. Call Baa1 5.000%, 5/15/23 5/22 at 100.00 Baa1 5.000%, 5/15/24 5/22 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, Montgomery Place Project, Series 2006A, 5.500%, 5/15/26 5/17 at 100.00 N/R Illinois Finance Authority, Revenue Refunding Bonds, Swedish Covenant Hospital, Refunding Series 2010A, 5.000%, 8/15/17 No Opt. Call BBB+ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/20 – AGM Insured No Opt. Call AA– Pingree Grove Village, Illinois, Tax Assessment Bonds, Special Service Area 2 – Cambridge Lakes Project, Series 2005-2, 6.000%, 3/01/35 3/15 at 102.00 N/R Total Illinois Indiana – 2.0% (1.6% of Total Investments) Carmel, Indiana, Revenue Bonds, Barrington of Carmel Project, Series 2012A, 6.000%, 11/15/22 No Opt. Call N/R Indiana Finance Authority, Educational Facilities Revenue Bonds, 21st Century Charter School Project, Series 2013A, 6.000%, 3/01/33 3/23 at 100.00 BB– Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For Educational Excellence, Inc., Series 2009A, 6.000%, 10/01/21 10/19 at 100.00 BB– 60 Indiana Finance Authority, Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2011, 6.000%, 12/01/19 No Opt. Call BB Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013B, 5.000%, 1/01/19 (Alternative Minimum Tax) 1/17 at 100.00 BBB Indiana Finance Authority, Revenue Bonds, Marquette Project, Series 2012, 5.000%, 3/01/19 No Opt. Call BBB Total Indiana Iowa – 1.3% (1.1% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.500%, 7/01/25 7/16 at 100.00 BB+ Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.000%, 12/01/19 No Opt. Call BB– Iowa Higher Education Loan Authority, Private College Facility Revenue Bonds, Upper Iowa University Project, Series 2012: 3.000%, 9/01/16 No Opt. Call BBB 4.000%, 9/01/18 No Opt. Call BBB 3.000%, 9/01/19 No Opt. Call BBB Total Iowa Kansas – 2.5% (2.0% of Total Investments) Kansas Development Finance Authority Hospital Revenue Bonds, Adventist Health System/Sunbelt Obligated Group, Tender Option Bond Trust 1125, 22.233%, 11/15/32 (IF) (4) 5/22 at 100.00 AA Overland Park, Kansas, Sales Tax Revenue Bonds, Prairiefire Community Improvement District No. 1 Project, Series 2012B, 6.100%, 12/15/34 No Opt. Call N/R Overland Park, Kansas, Sales Tax Special Obligation Revenue Bonds, Prairiefire at Lionsgate Project, Series 2012, 5.250%, 12/15/29 No Opt. Call N/R Total Kansas Louisiana – 1.8% (1.5% of Total Investments) Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 11/17 at 100.00 BBB– Nuveen Investments 21 Nuveen Intermediate Duration Municipal Term Fund (continued) NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana (continued) $ Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue Bonds, Capital Projects and Equipment Acquisition Program, Series 2000A, 6.300%, 7/01/30 – AMBAC Insured No Opt. Call N/R $ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2011: 5.250%, 5/15/22 No Opt. Call Baa1 6.250%, 5/15/31 No Opt. Call Baa1 Louisiana Public Facilities Authority, Solid Waste Disposal Facility Revenue Bonds, Louisiana Pellets Inc Project, Series 2013A, 9.750%, 8/01/14 (Alternative Minimum Tax) 1/14 at 100.00 N/R Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A, 5.000%, 7/01/22 No Opt. Call A Total Louisiana Maine – 0.1% (0.0% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Eastern Maine Medical Center Obligated Group Issue, Series 2013, 5.000%, 7/01/22 No Opt. Call Baa1 Maryland – 0.2% (0.2% of Total Investments) Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore, Series 2003A, 5.625%, 10/01/23 10/13 at 100.00 B3 Massachusetts – 1.2% (0.9% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Boston Architectural College, Series 2006, 5.000%, 1/01/27 – ACA Insured 1/17 at 100.00 N/R Massachusetts Development Finance Authority, Revenue Bonds, Eastern Nazarene College, Series 1999, 5.625%, 4/01/29 10/13 at 100.00 BB+ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital Project, Series 2005D, 5.250%, 7/01/30 7/15 at 100.00 BB– Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A, 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 7/13 at 100.00 N/R Total Massachusetts Michigan – 5.7% (4.6% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Tender Option Bond Trust 3308, 23.115%, 11/01/27 – AGM Insured (IF) (4) No Opt. Call Aa2 Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/26 7/22 at 100.00 A+ Detroit Water Supply System, Michigan, Water Supply System Revenue Senior Lien Bonds, Series 2006A: 5.250%, 7/01/22 – NPFG Insured 7/16 at 100.00 A 5.250%, 7/01/23 – NPFG Insured 7/16 at 100.00 A Detroit, Michigan, Downtown Development Authority, Tax Increment Refunding Bonds, Development Area 1 Projects, Series 1998A, 4.750%, 7/01/25 – NPFG Insured 7/13 at 100.00 A Detroit, Michigan, General Obligation Bonds, Limited Tax Capital Improvement Series 2008-A1, 5.000%, 4/01/15 No Opt. Call B Detroit, Michigan, General Obligation Bonds, Series 2001A-1, 5.000%, 4/01/19 – NPFG Insured 10/13 at 100.00 A Detroit, Michigan, General Obligation Bonds, Series 2005A, 5.000%, 4/01/22 – AGM Insured 4/16 at 100.00 AA– Detroit, Michigan, General Obligation Bonds, Unlimited Tax Series 2008A, 5.000%, 4/01/20 No Opt. Call AA– Detroit, Michigan, Second Lien Water Supply System Revenue Bonds, Series 2003B, 5.000%, 7/01/34 – NPFG Insured 7/13 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B: 5.500%, 7/01/29 – FGIC Insured No Opt. Call AA– 5.500%, 7/01/29 – FGIC Insured No Opt. Call A Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2003A, 5.000%, 7/01/34 – NPFG Insured 7/13 at 100.00 A+ 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ Detroit, Michigan, Sewerage Disposal System Revenue Bonds, Series 1999A, 0.000%, 7/01/21 – FGIC Insured No Opt. Call A+ $ Detroit-Wayne County Stadium Authority, Michigan, Wayne County Limited Tax General Obligation Bonds, Building Authority Stadium Refunding Series 2012: 5.000%, 10/01/17 No Opt. Call BBB+ 5.000%, 10/01/18 No Opt. Call BBB+ East Lansing, Michigan, Economic Development Corporation Limited Obligation Bonds, Burcham Hills Retirement Community First Mortgage, Series 2007-B1, 5.250%, 7/01/37 7/13 at 100.00 N/R Flint Hospital Building Authority, Michigan, Building Authority Revenue Bonds, Hurley Medical Center, Series 2013A, 5.000%, 7/01/23 No Opt. Call Ba1 Michigan Finance Authority, Public School Academy Limited Obligation Revenue and Refunding Bonds, Detroit Service Learning Academy Project, Series 2011, 6.000%, 10/01/21 No Opt. Call BB+ Michigan Finance Authority, Public School Academy Limited Obligation Revenue Bonds, Old Redford Academy Project, Series 2010A, 5.250%, 12/01/20 No Opt. Call BB Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Tender Option Bond Trust 4286, 22.344%, 12/01/18 (IF) (4) No Opt. Call AA Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, Richfield Public School Academy, Series 2007, 5.000%, 9/01/22 9/17 at 100.00 BBB– Summit Academy North, Michigan, Revenue Bonds, Public School Academy Series 2005, 5.000%, 11/01/15 No Opt. Call BB Troy Downtown Development Authority, Michigan, Tax Increment Revenue Bonds, Development & Refunding Series 2001, 5.500%, 11/01/15 – NPFG Insured 11/13 at 100.00 A Wayne Charter County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, 6/13 at 100.00 A Detroit Metropolitan Wayne County Airport, Series 2001A, 5.000%, 12/01/30 – NPFG Insured Total Michigan Minnesota – 0.8% (0.6% of Total Investments) Cloquet, Minnesota, Pollution Control Revenue Bonds, Potlatch Corporation, Refunding Series 1996, 5.900%, 10/01/26 10/13 at 100.00 BB+ Minneapolis, Minnesota, Tax Increment Revenue Bonds, Village at St. Anthony Falls Project, Refunding Series 2004, 5.750%, 2/01/27 8/13 at 100.00 N/R Total Minnesota Mississippi – 0.7% (0.6% of Total Investments) Mississippi Business Finance Corporation, Gulf Opportunity Zone Industrial Development Revenue Bonds, Northrop Grumman Ship Systems Inc. Project, Series 2006, 4.550%, 12/01/28 12/16 at 100.00 BBB+ Mississippi Development Bank Special Obligation Bonds, Marshall County Industrial Development Authority, Mississippi Highway Construction Project, Tender Option Bond Trust 3315: 22.533%, 1/01/20 (IF) (4) No Opt. Call AA– 22.533%, 1/01/20 (IF) (4) No Opt. Call AA– Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, South Central Regional Medical Center, Refunding & Improvement Series 2006, 5.250%, 12/01/21 12/16 at 100.00 BBB Total Mississippi Missouri – 1.9% (1.6% of Total Investments) I-470 and 350 Transportation Development District, Lee’s Summit, Missouri, Transportation Sales Tax Revenue Bonds, Refunding & Improvement Series 2007, 4.600%, 6/01/29 – RAAI Insured 6/15 at 100.00 A– Kansas City Industrial Development Authority, Missouri, Downtown Redevelopment District Revenue Bonds, Series 2011A, 5.500%, 9/01/29 9/21 at 100.00 AA– Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 6/14 at 102.00 N/R Pevely, Missouri, Neighborhood Improvement District Bonds, Southern Heights Project, Series 2004, 5.250%, 3/01/22 – RAAI Insured 9/13 at 100.00 N/R Poplar Bluff Regional Transportation Development District, Missouri, Transportation Sales Tax Revenue Bonds, Series 2012, 4.000%, 12/01/36 No Opt. Call BBB Nuveen Investments 23 Nuveen Intermediate Duration Municipal Term Fund (continued) NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Missouri (continued) $ Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/22 – NPFG Insured 12/16 at 100.00 A $ St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005B: 5.375%, 11/01/23 11/14 at 100.00 N/R 5.500%, 11/01/27 11/14 at 100.00 N/R Total Missouri Nebraska – 0.5% (0.4% of Total Investments) Central Plains Energy Project, Nebraska, Gas Project 1 Revenue Bonds, Series 2007A, 5.250%, 12/01/21 No Opt. Call A Nevada – 1.6% (1.3% of Total Investments) Carson City, Nevada, Hospital Revenue Refunding Bonds, Carson-Tahoe Regional Healthcare Project, Series 2012, 5.000%, 9/01/27 No Opt. Call BBB+ Henderson Local Improvement Districts T-18, Nevada, Limited Obligation Improvement Bonds, Inspirada Series 2006, 5.150%, 9/01/21 9/13 at 100.00 N/R Henderson, Nevada, Local Improvement District T-13 Cornerstone, Limited Obligation Refunding Bonds, Series 2013: 4.000%, 3/01/17 No Opt. Call N/R 4.000%, 3/01/18 No Opt. Call N/R 4.000%, 3/01/19 No Opt. Call N/R 5.000%, 3/01/20 No Opt. Call N/R 5.000%, 3/01/21 No Opt. Call N/R 5.000%, 3/01/22 No Opt. Call N/R Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 7.500%, 6/15/23 6/19 at 100.00 BBB– Total Nevada New Hampshire – 0.2% (0.2% of Total Investments) Manchester Housing and Redevelopment Authority, New Hampshire, Meals and Rooms Tax Revenue Bonds, Series 2000A: 6.750%, 1/01/14 – ACA Insured 7/13 at 100.00 Caa1 6.750%, 1/01/15 – ACA Insured 7/13 at 100.00 Caa1 Manchester Housing and Redevelopment Authority, New Hampshire, Revenue Bonds, Series 2000B: 0.000%, 1/01/17 – ACA Insured No Opt. Call Caa1 0.000%, 1/01/18 – ACA Insured No Opt. Call Caa1 0.000%, 1/01/19 – ACA Insured No Opt. Call N/R 0.000%, 1/01/20 – ACA Insured No Opt. Call Caa1 Total New Hampshire New Jersey – 6.8% (5.4% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2005A, 5.000%, 2/15/25 2/15 at 100.00 BBB New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012, 4.000%, 6/15/19 No Opt. Call BBB+ New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Refunding Series 2012II, 5.000%, 3/01/26 No Opt. Call A+ New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Tender Option Bond Trust 1151, 3.180%, 9/01/25 (IF) (4) 3/25 at 100.00 A+ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 9/22 at 101.00 B Airlines Inc., Series 1999, 5.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011: 5.000%, 7/01/20 No Opt. Call BB+ 5.000%, 7/01/21 No Opt. Call BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Palisades Medical Center of New York Presbyterian Healthcare System Obligated Group, Series 1999, 5.250%, 7/01/28 – ACA Insured 7/13 at 100.00 BB+ 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey (continued) $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– $ New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 21.558%, 1/01/24 (IF) (4) 7/22 at 100.00 A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.625%, 6/01/26 6/17 at 100.00 B1 Total New Jersey New Mexico – 1.0% (0.8% of Total Investments) Bernalillo County, New Mexico, Multifamily Housing Revenue Bonds, Valencia Retirement Apartments Project, Series 2001A, 5.450%, 6/01/34 – AMBAC Insured (Alternative Minimum Tax) 6/13 at 100.00 N/R Jicarilla Apache Nation, New Mexico, Revenue Bonds, Series 2002A: 5.000%, 9/01/13 No Opt. Call N/R 5.500%, 9/01/23 No Opt. Call N/R Santa Fe, New Mexico, Retirement Facilities Revenue Bonds, EL Castillo Retirement Residences Project, Series 2012, 5.000%, 5/15/32 No Opt. Call BBB– Total New Mexico New York – 7.0% (5.6% of Total Investments) Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, Medaille College, Series 2012, 5.000%, 4/01/22 No Opt. Call BB+ Build NYC Resource Corporation, New York, Revenue Bonds, Bronx Charter School for Excellence, Series 2013A: 4.000%, 4/01/20 No Opt. Call BBB– 4.000%, 4/01/23 No Opt. Call BBB– Dormitory Authority of the State of New York, Insured Revenue Bonds, Pace University, Series 2013A: 5.000%, 5/01/21 No Opt. Call BBB– 5.000%, 5/01/23 No Opt. Call BBB– New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R 7.625%, 8/01/25 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn College of Aeronautics, Series 2006A: 5.000%, 12/01/16 No Opt. Call BB+ 5.000%, 12/01/21 12/16 at 100.00 BB+ New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn College of Aeronautics, Series 2006B, 5.000%, 12/01/16 No Opt. Call BB+ New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006, 5.000%, 1/01/22 – AMBAC Insured 1/17 at 100.00 Ba1 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.500%, 12/01/28 12/15 at 100.00 BBB– Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, Series 2007A, 5.250%, 12/01/16 No Opt. Call BB Suffolk County Industrial Development Agency, New York, Continuing Care Retirement Community Revenue Bonds, Jefferson’s Ferry Project, Series 2006, 5.000%, 11/01/28 11/16 at 100.00 BBB– TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 5.000%, 6/01/26 6/16 at 100.00 BB– 5.000%, 6/01/34 6/16 at 100.00 B+ Total New York North Carolina – 0.4% (0.3% of Total Investments) Charlotte, North Carolina, Special Facility Refunding Revenue Bonds, Charlotte/Douglas International Airport, US Airways, Inc. Project, Series 1998, 5.600%, 7/01/27 (Alternative Minimum Tax) 7/13 at 100.00 N/R Nuveen Investments 25 Nuveen Intermediate Duration Municipal Term Fund (continued) NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio – 6.3% (5.1% of Total Investments) $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2, 5.125%, 6/01/24 6/17 at 100.00 B– $ 95 Ohio Air Quality Development Authority, Revenue Refunding Bonds, AK Steel Holding Corporation, Series 2012A, 6.750%, 6/01/24 (Alternative Minimum Tax) 2/22 at 100.00 B– Southeastern Ohio Port Authority, Hospital Facilities Revenue Bonds, Memorial Health System Obligated Group Project, Refunding and Improvement Series 2012, 5.000%, 12/01/22 No Opt. Call N/R State of Ohio, Solid Waste Disposal Revenue Bonds (USG Corporation Project) Series 1997 Remarketed, 5.600%, 8/01/32 (Alternative Minimum Tax) 8/13 at 100.00 B– Toledo-Lucas County Port Authority, Ohio, Special Assessment Revenue Bonds, Crocker Park Project, Series 2003, 5.375%, 12/01/35 12/13 at 102.00 BB Total Ohio Oklahoma – 1.4% (1.1% of Total Investments) Tulsa Municipal Airport Trust, Oklahoma, Revenue Bonds, American Airlines Inc., Series 1995, 6.250%, 6/01/20 12/13 at 100.00 N/R Oregon – 0.3% (0.2% of Total Investments) Astoria Hospital Facilities Authority, Oregon, Hospital Revenue and Refunding Bonds, Columbia Memorial Hospital, Series 2012, 5.000%, 8/01/31 No Opt. Call BBB– Port of Saint Helens, Oregon, Pollution Control Revenue Bonds, Boise Cascade Project, Series 1997, 5.650%, 12/01/27 No Opt. Call N/R Total Oregon Pennsylvania – 3.7% (3.0% of Total Investments) Aliquippa Municipal Water Authority, Pennsylvania, Water and Sewer Revenue Bonds, Subordinated Series 2013, 5.000%, 5/15/26 No Opt. Call N/R Butler County Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, AK Steel Corporation Project, Series 2012-A, 6.250%, 6/01/20 (Alternative Minimum Tax) No Opt. Call B2 Doylestown Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Series 2013A, 5.000%, 7/01/23 No Opt. Call BBB Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 6.000%, 11/15/35 7/13 at 100.00 Ba2 Northampton County Industrial Development Authority, Pennsylvania, Revenue Bonds, Morningstar Senior Living, Inc., Series 2012, 5.000%, 7/01/27 No Opt. Call BBB– Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds (USG Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) 12/13 at 100.00 B– Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, Allegheny Energy Supply Company LLC., Senior Lien Series 2009, 7.000%, 7/15/39 7/19 at 100.00 BBB– Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A, 5.250%, 6/01/28 12/13 at 100.00 N/R Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 BBB Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, Series 2012C, 3.000%, 1/01/17 No Opt. Call Ba1 Total Pennsylvania 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Puerto Rico – 6.4% (5.1% of Total Investments) $ Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.125%, 7/01/24 No Opt. Call BBB– $ Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 5.000%, 7/01/23 – FGIC Insured 7/16 at 100.00 BBB+ Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2003NN, 5.250%, 7/01/19 – NPFG Insured No Opt. Call A Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005SS, 5.000%, 7/01/21 – NPFG Insured 7/15 at 100.00 A Puerto Rico Electric Power Authority, Power Revenue Refunding Bonds, Series 2002, 5.000%, 7/01/19 – NPFG Insured No Opt. Call A Puerto Rico Government Development Bank, Adjustable Refunding Bonds, Variable Rate Demand Obligations, Series 1985, 4.750%, 12/01/15 – NPFG Insured 12/13 at 100.00 A Puerto Rico Government Development Bank, Senior Note Revenue Bonds, Senior Lien, Series 2006B: 5.000%, 12/01/15 No Opt. Call BBB– 5.000%, 12/01/16 No Opt. Call BBB– Puerto Rico Government Development Bank, Senior Note Revenue Bonds, Senior Notes, Series 2006C, 5.250%, 1/01/15 (Alternative Minimum Tax) No Opt. Call BBB– Puerto Rico Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series 2002E, 5.500%, 7/01/22 – AGM Insured No Opt. Call AA– Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, Series 2003, 5.000%, 7/01/23 – CIFG Insured No Opt. Call BBB– Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 4.000%, 7/01/16 – FGIC Insured No Opt. Call BBB+ Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 2007M, 6.250%, 7/01/23 No Opt. Call BBB– Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A: 5.500%, 7/01/18 – NPFG Insured (Alternative Minimum Tax) No Opt. Call A 5.500%, 7/01/19 – NPFG Insured No Opt. Call A 5.500%, 7/01/21 – NPFG Insured No Opt. Call A Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A: 5.250%, 7/01/15 No Opt. Call BBB– 5.500%, 7/01/21 – FGIC Insured No Opt. Call BBB– University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/15 No Opt. Call BBB– Total Puerto Rico Rhode Island – 1.0% (0.8% of Total Investments) Rhode Island Health & Educational Building Corporation, Public Schools Financing Program Revenue Bonds, Pooled Series 2009E, 6.000%, 5/15/29 5/19 at 100.00 A3 South Carolina – 1.6% (1.3% of Total Investments) South Carolina JOBS Economic Development Authority, Hospital Revenue Bonds, Bon Secours Health System Obligated Group, Tender Option Bond Trust 1141: 21.096%, 11/01/27 (IF) (4) 11/22 at 100.00 A– 21.076%, 11/01/28 (IF) (4) 11/22 at 100.00 A– 21.096%, 11/01/29 (IF) (4) 11/22 at 100.00 A– York County, South Carolina, Celanese, Series 1994, 5.700%, 1/01/24 (Alternative Minimum Tax) 7/13 at 100.00 BB– Total South Carolina South Dakota – 0.2% (0.1% of Total Investments) South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue Bonds Series 2013B, 5.000%, 6/01/23 No Opt. Call A Nuveen Investments 27 Nuveen Intermediate Duration Municipal Term Fund (continued) NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tennessee – 0.4% (0.3% of Total Investments) $ Clarksville Natural Gas Acquisition Corporation, Tennessee, Natural Gas Revenue Bonds, Series 2006, 5.000%, 12/15/21 – SYNCORA GTY Insured No Opt. Call A $ Texas – 9.9% (7.9% of Total Investments) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, First Tier Series 2006A: 5.250%, 1/01/24 – SYNCORA GTY Insured 1/17 at 100.00 BB+ 5.000%, 1/01/34 – SYNCORA GTY Insured 1/17 at 100.00 BB+ Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Second Tier Series 2006B, 5.750%, 1/01/24 1/17 at 100.00 Ba2 Bexar County, Texas, Health Facilities Development Corporation Revenue Bonds, Army Retirement Residence, Series 2007, 5.000%, 7/01/27 7/17 at 100.00 BBB Board of Managers, Joint Guadalupe County – Seguin City Hospital, Texas, FHA Insured Hospital Mortgage Revenue Bonds, Guadalupe Regional Medical Center Project, Series 2007, 5.500%, 8/15/36 8/18 at 100.00 Baa3 Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Tender Option Bond Trust 3307, 24.909%, 12/01/26 – AMBAC Insured (IF) (4) No Opt. Call AA+ Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Refunding Bonds, Young Men’s Christian Association of the Greater Houston Area, Series 2013A: 5.000%, 6/01/18 No Opt. Call Baa3 5.000%, 6/01/20 No Opt. Call Baa3 5.000%, 6/01/21 No Opt. Call Baa3 5.000%, 6/01/22 No Opt. Call Baa3 5.000%, 6/01/23 No Opt. Call Baa3 Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 2001B, 5.250%, 11/15/40 – NPFG Insured 11/13 at 100.00 A Health Facilities Development District of Central Texas, Revenue Bonds, Legacy at Willow Bend Project, Series 2006A, 5.625%, 11/01/26 11/16 at 100.00 N/R Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/21 (Alternative Minimum Tax) No Opt. Call BBB– Red River Authority, Texas, Pollution Control Revenue Bonds, AEP Texas North Company, Public Service Company of Oklahoma and AEP Texas Central Company Oklaunion Project, Refunding Series 2007, 4.450%, 6/01/20 – NPFG Insured No Opt. Call A San Antonio Public Facilities Corporation, Texas, Improvement and Refunding Lease Revenue Bonds, Convention Center Refinancing and Expansion Project, Tender Option Bond Trust 4281, 22.129%, 9/15/20 (IF) (4) No Opt. Call AA+ Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Tender Option Bond Trust 1149: 21.690%, 8/15/22 (IF) (4) No Opt. Call AA– 21.489%, 8/15/24 (IF) (4) 8/23 at 100.00 AA– 21.690%, 8/15/26 (IF) (4) 8/23 at 100.00 AA– 21.449%, 8/15/27 (IF) (4) 8/23 at 100.00 AA– Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D: 5.625%, 12/15/17 No Opt. Call A– 6.250%, 12/15/26 No Opt. Call A– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/19 No Opt. Call A3 5.000%, 12/15/20 No Opt. Call A3 5.000%, 12/15/22 No Opt. Call A3 Total Texas Vermont – 0.5% (0.4% of Total Investments) Vermont Economic Development Authority, Solid Waste Disposal Revenue Bonds, Casella Waste Systems, Inc. Project, Series 2013, 4.750%, 4/01/36 (Mandatory put 4/01/18) (Alternative Minimum Tax) No Opt. Call B+ 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virgin Islands – 1.0% (0.8% of Total Investments) $ Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A, 4.000%, 10/01/22 No Opt. Call BBB+ $ Virginia – 3.3% (2.7% of Total Investments) Dulles Town Center Community Development Authority, Loudon County, Virginia Special Assessment Refunding Bonds, Dulles Town Center Project, Series 2012: 4.000%, 3/01/20 No Opt. Call N/R 5.000%, 3/01/21 No Opt. Call N/R 5.000%, 3/01/22 No Opt. Call N/R Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Tender Option Bond Trust 3309: 22.158%, 5/15/20 (IF) (4) No Opt. Call AA+ 22.158%, 5/15/20 (IF) (4) No Opt. Call AA+ 17.208%, 5/15/20 (IF) (4) No Opt. Call AA+ Giles County Industrial Development Authority, Virginia, Exempt Facility Revenue Bonds, Hoechst Celanese Project, Series 1996, 6.450%, 5/01/26 11/13 at 100.00 BB– Peninsula Town Center Community Development Authority, Virginia, Special Obligation Bonds, Series 2007, 5.800%, 9/01/17 No Opt. Call N/R Roanoke Economic Development Authority, Virginia, Residential Care Facility Mortgage Revenue Refunding Bonds, Virginia Lutheran Homes Brandon Oaks Project, Series 2012, 5.000%, 12/01/32 No Opt. Call N/R Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B: 90 0.000%, 7/01/24 No Opt. Call BBB– 0.000%, 7/01/25 No Opt. Call BBB– 0.000%, 7/01/26 No Opt. Call BBB– 0.000%, 7/01/27 No Opt. Call BBB– 0.000%, 7/01/28 No Opt. Call BBB– Virginia Gateway Community Development Authority, Prince William County, Virginia, Special Assessment Refunding Bonds, Series 2012: 5.000%, 3/01/25 No Opt. Call N/R 4.500%, 3/01/29 No Opt. Call N/R 5.000%, 3/01/30 No Opt. Call N/R Total Virginia Washington – 1.8% (1.4% of Total Investments) Tacoma Consolidated Local Improvement District 65, Washington, Special Assessment Bonds, Series 2013, 5.750%, 4/01/43 4/14 at 100.00 N/R Washington State Health Care Facilities Authority, Revenue Bonds, Group Health Cooperative of Puget Sound, Series 2006, 5.000%, 12/01/24 – RAAI Insured 12/16 at 100.00 BBB– Washington State Housing Finance Commission, Non-Profit Housing Revenue Bonds, Mirabella Project, Series 2012A: 6.000%, 10/01/22 No Opt. Call N/R 6.500%, 10/01/32 No Opt. Call N/R Washington State Housing Finance Commission, Non-Profit Revenue Bonds, Emerald Heights Project, Refunding 2013: 5.000%, 7/01/21 No Opt. Call A– 5.000%, 7/01/23 No Opt. Call A– Total Washington Nuveen Investments 29 Nuveen Intermediate Duration Municipal Term Fund (continued) NID Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin – 2.1% (1.6% of Total Investments) $ Green Bay Redevelopment Authority, Wisconsin, Industrial Development Revenue Bonds, Fort James Project, Series 1999, 5.600%, 5/01/19 (Alternative Minimum Tax) No Opt. Call N/R $ Oneida Tribe of Indians of Wisconsin, Retail Sales Revenue Bonds, Series 2010, 144A, 5.500%, 2/01/21 No Opt. Call AA– Oneida Tribe of Indians of Wisconsin, Retail Sales Revenue Bonds, Series 2010, 144A, 6.500%, 2/01/31 2/19 at 102.00 AA– Public Finance Authority of Wisconsin, Educational Facility Revenue Bonds, Cottonwood Classical Preparatory School in Albuquerque, New Mexico, Series 2012A: 5.250%, 12/01/22 No Opt. Call N/R 6.000%, 12/01/32 No Opt. Call N/R Public Finance Authority of Wisconsin, Revenue Bonds, Roseman University of Health Sciences, Series 2012, 5.000%, 4/01/22 No Opt. Call BB+ University of Wisconsin Hospitals and Clinics Authority, Revenue Bonds, Tender Option Bond Trust 4287: 50 21.108%, 4/01/20 (IF) (4) No Opt. Call Aa3 21.957%, 10/01/20 (IF) (4) No Opt. Call Aa3 21.556%, 10/01/20 (IF) (4) No Opt. Call Aa3 21.957%, 10/01/20 (IF) (4) No Opt. Call Aa3 Total Wisconsin $ Total Investments (cost $833,339,204) – 124.9% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (26.6)% (6) ) Other Assets Less Liabilities – 1.7% (7) Net Assets Applicable to Common Shares – 100% $ 30 Nuveen Investments Investments in Derivatives as of May 31, 2013 Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (8) Date (Depreciation) (7) JPMorgan Receive 3-Month USD-LIBOR 2.591% Semi-Annually 5/15/14 5/15/25 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 21.3%. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. (IF) Inverse floating rate investment. 144A Investment is exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These investments may only be resold in transactions exempt from registration, which are normally those transactions with qualified institutional buyers. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. Nuveen Investments 31 Nuveen Intermediate Duration Quality Municipal Term Fund NIQ Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 3.2% (2.5% of Total Investments) $ Alabama Federal Aid Highway Finance Authority, Federal Highway Grant Anticipation Revenue Bonds, Tender Option Bond Trust 2013-2W, 22.133%, 9/01/26 (IF) (4) 9/22 at 100.00 AA $ Jefferson County, Alabama, General Obligation Refunding Warrants, Series 2003A, 5.000%, 4/01/22 – NPFG Insured 10/13 at 100.00 A Total Alabama Arizona – 2.1% (1.7% of Total Investments) Arizona Health Facilities Authority, Health Care Facilities Revenue Bonds, The Beatitudes Campus Project, Series 2006, 5.100%, 10/01/22 10/16 at 100.00 N/R Arizona Health Facilities Authority, Hospital Revenue Bonds, Phoenix Children’s Hospital, Series 2013D: 5.000%, 2/01/24 2/23 at 100.00 BBB+ 5.000%, 2/01/26 2/23 at 100.00 BBB+ University Medical Center Corporation, Tucson, Arizona, Hospital Revenue Bonds, Series 2011, 5.000%, 7/01/19 No Opt. Call BBB+ Total Arizona California – 15.7% (12.3% of Total Investments) ABAG Finance Authority for Nonprofit Corporations, California, Revenue Bonds, Sharp HealthCare, Series 2009B, 6.375%, 8/01/34 8/14 at 100.00 A+ Alameda Corridor Transportation Authority, California, Senior Lien Revenue Refunding Bonds, Series 2013A, 5.000%, 10/01/27 – AGM Insured 10/23 at 100.00 AA– California Municipal Finance Authority, Revenue Bonds, Biola University, Series 2013: 5.000%, 10/01/19 No Opt. Call Baa1 5.000%, 10/01/21 No Opt. Call Baa1 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 5.000%, 1/01/35 – NPFG Insured 7/13 at 100.00 A Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999, 0.000%, 1/15/33 No Opt. Call BBB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.000%, 6/01/33 6/17 at 100.00 B Hesperia Public Financing Authority, California, Redevelopment and Housing Projects Tax Allocation Bonds, Series 2007A: 5.500%, 9/01/17 – SYNCORA GTY Insured No Opt. Call Ba1 5.500%, 9/01/27 – SYNCORA GTY Insured No Opt. Call Ba1 Independent Cities Finance Authority, California, Mobile Home Park Revenue Bonds, Rancho Vallecitos Mobile Home Park, Series 2013, 4.500%, 4/15/23 No Opt. Call BBB Inland Empire Tobacco Securitization Authority, California, Tobacco Settlement Asset-Backed Bonds, Series 2007: 5.000%, 6/01/21 6/17 at 100.00 B 4.625%, 6/01/21 6/17 at 100.00 B Jurupa, California, Community Services District, Community Facilities District 31 Eastvale Area Special Tax Bonds Series 2013: 4.000%, 9/01/25 9/22 at 100.00 N/R 4.000%, 9/01/26 9/22 at 100.00 N/R 4.000%, 9/01/27 9/22 at 100.00 N/R Monrovia Redevelopment Agency, California, Central Project Area 1 Subordinate Tax Allocation Refunding Bonds, Series 2012: 4.000%, 8/01/14 No Opt. Call BBB– 4.000%, 8/01/15 No Opt. Call BBB– Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 5.250%, 11/01/21 11/20 at 100.00 Baa3 Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2011A, 0.000%, 10/01/26 No Opt. Call A– 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ San Bernardino County Financing Authority, California, Revenue Bonds, Courthouse Facilities Project, Series 2007, 5.100%, 6/01/17 No Opt. Call N/R $ San Diego, California, Community Facilities District 3 Liberty Station Special Tax Refunding Bonds Series 2013: 5.000%, 9/01/14 No Opt. Call N/R 5.000%, 9/01/15 No Opt. Call N/R 5.000%, 9/01/17 No Opt. Call N/R San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A, 5.250%, 1/15/30 – NPFG Insured 7/13 at 100.00 A San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2005A, 5.000%, 8/01/17 – NPFG Insured 8/15 at 100.00 A Vernon, California, Electric System Revenue Bonds, Series 2009A, 5.125%, 8/01/21 8/19 at 100.00 A– Washington Township Health Care District, California, Revenue Bonds, Series 2009A, 6.000%, 7/01/29 7/19 at 100.00 Baa1 Total California Colorado – 3.5% (2.8% of Total Investments) Colorado Educational and Cultural Facilities Authority, Charter School Refunding Revenue Bonds, Pinnacle Charter School, Inc. K-8 Facility Project, Series 2013: 4.000%, 6/01/18 No Opt. Call A 4.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/21 No Opt. Call A Colorado State Board of Governors, Colorado State University Auxiliary Enterprise System Revenue Bonds, Tender Option Bond Trust 3316: 22.158%, 9/01/22 (IF) (4) No Opt. Call Aa2 22.158%, 3/01/23 (IF) (4) No Opt. Call Aa2 22.108%, 3/01/24 (IF) (4) No Opt. Call Aa2 22.158%, 3/01/25 (IF) (4) No Opt. Call Aa2 22.158%, 9/01/25 (IF) (4) No Opt. Call Aa2 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2006, 4.500%, 12/01/25 – SYNCORA GTY Insured 11/16 at 100.00 BBB– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, 9/01/21 – NPFG Insured No Opt. Call A Lincoln Park Metropolitan District, Douglas County, Colorado, General Obligation Refunding and Improvement Bonds, Series 2008, 5.625%, 12/01/20 12/17 at 100.00 BBB– Total Colorado Florida – 7.9% (6.2% of Total Investments) Atlantic Beach, Florida, Healthcare Facilities Revenue Refunding Bonds, Fleet Landing Project, Series 2013A: 5.000%, 11/15/20 No Opt. Call BBB 5.000%, 11/15/23 No Opt. Call BBB Belmont Community Development District, Florida, Capital Improvement Revenue Bonds, Phase 1 Project, Series 2013A, 5.500%, 11/01/23 No Opt. Call N/R Broward County, Florida, Fuel System Revenue Bonds, Fort Lauderdale Fuel Facilities LLC Project, Series 2013A, 5.000%, 4/01/23 – AGM Insured (Alternative Minimum Tax) No Opt. Call AA– Capital Trust Agency, Florida, Fixed Rate Air Cargo Revenue Refunding Bonds, Aero Miami FX, LLC Project, Series 2010A, 5.350%, 7/01/29 7/20 at 100.00 Baa3 Florida Municipal Power Agency, Revenue Bonds, St. Lucie Project, Refunding Series 2012A, 5.000%, 10/01/26 No Opt. Call A2 Fontainbleau Lakes Community Development District, Miami-Dade County, Florida, Special Assessment Revenue Bonds, Series 2007B, 6.000%, 5/01/15 No Opt. Call N/R Martin County Industrial Development Authority, Florida, Industrial Development Revenue Refunding Bonds, Indiantown Cogeneration LP, Series 2013: 3.950%, 12/15/21 (Alternative Minimum Tax) 6/20 at 100.00 Ba1 4.200%, 12/15/25 (Alternative Minimum Tax) 6/20 at 100.00 Ba1 Palm Beach County Health Facilities Authority, Florida, Revenue Bonds, Jupiter Medical Center, Series 2013A, 5.000%, 11/01/22 No Opt. Call BBB+ Nuveen Investments 33 Nuveen Intermediate Duration Quality Municipal Term Fund (continued) NIQ Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 144A, 5.750%, 10/01/22 10/17 at 100.00 BBB– $ Verandah West Community Development District, Florida, Capital Improvement Revenue Bonds, Refunding Series 2013, 4.000%, 5/01/23 No Opt. Call N/R Total Florida Georgia – 1.6% (1.3% of Total Investments) Fulton County Development Authority, Georgia, Revenue Bonds, Robert W. Woodruff Arts Center, Inc. Project, Refunding Series 2009B, 5.000%, 3/15/16 No Opt. Call A2 Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2012A-2, 3.930%, 7/01/26 7/13 at 100.00 N/R Total Georgia Idaho – 0.6% (0.4% of Total Investments) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006, 5.250%, 9/01/20 9/16 at 100.00 BB+ Illinois – 9.2% (7.2% of Total Investments) Cook County, Illinois, General Obligation Bonds, Tender Option Bond Trust 2013-2A, 17.848%, 11/15/25 (IF) 11/22 at 100.00 AA Hillside, Cook County, Illinois, Senior Lien Tax Increment Revenue Bonds, Mannheim Redevelopment Project, Series 2008, 6.550%, 1/01/20 1/18 at 102.00 N/R Illinois Finance Authority, Charter School Revenue Bonds, Chicago Charter School Foundation, Series 2007, 5.000%, 12/01/26 12/16 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Friendship Village of Schaumburg, Series 2005A, 5.375%, 2/15/25 2/15 at 100.00 BB– Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 2006A, 5.000%, 4/01/24 4/16 at 100.00 Baa3 Illinois Finance Authority, Revenue Bonds, Montgomery Place Project, Series 2006A, 5.500%, 5/15/26 5/17 at 100.00 N/R Illinois State, General Obligation Bonds, Refunding Series 2012, 4.000%, 8/01/25 No Opt. Call A2 Southwestern Illinois Development Authority, Local Government Revenue Bonds, Edwardsville Community Unit School District 7 Project, Series 2007, 0.000%, 12/01/22 – AGM Insured No Opt. Call AA– Total Illinois Indiana – 1.3% (1.0% of Total Investments) Indiana Finance Authority, Educational Facilities Revenue Bonds, 21st Century Charter School Project, Series 2013A, 6.000%, 3/01/33 3/23 at 100.00 BB– Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013B, 5.000%, 1/01/19 (Alternative Minimum Tax) 1/17 at 100.00 BBB Total Indiana Iowa – 2.4% (1.9% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.500%, 7/01/25 7/16 at 100.00 BB+ Iowa Higher Education Loan Authority, Private College Facility Revenue Bonds, Wartburg College, Series 2005A, 5.000%, 10/01/22 10/13 at 100.00 BB Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kentucky – 0.8% (0.7% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1: 5.750%, 12/01/28 – AGC Insured 6/18 at 100.00 AA– 6.000%, 12/01/33 – AGC Insured 6/18 at 100.00 AA– Total Kentucky 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana – 1.1% (0.9% of Total Investments) $ Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 11/17 at 100.00 BBB– $ Louisiana Public Facilities Authority, Solid Waste Disposal Facility Revenue Bonds, Louisiana Pellets Inc Project, Series 2013A, 9.750%, 8/01/14 (Alternative Minimum Tax) 1/14 at 100.00 N/R Total Louisiana Maine – 0.6% (0.5% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Eastern Maine Medical Center Obligated Group Issue, Series 2013, 5.000%, 7/01/33 7/23 at 100.00 Baa1 Maryland – 0.3% (0.2% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital Issue, Series 2012A: 5.000%, 7/01/20 No Opt. Call BBB+ 5.000%, 7/01/22 No Opt. Call BBB+ Total Maryland Massachusetts – 2.9% (2.2% of Total Investments) Massachusetts Development Finance Agency Revenue Bonds, Boston Medical Center Issue, Series 2012C, 5.000%, 7/01/29 No Opt. Call BBB+ Massachusetts Development Finance Agency, First Mortgage Revenue Bonds, Brookhaven at Lexington Project, Series 2005A, 5.000%, 3/01/35 – RAAI Insured 9/13 at 100.00 A Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, Covanta Energy Project, Series 2012A, 4.875%, 11/01/27 (Alternative Minimum Tax) No Opt. Call BB+ Massachusetts Development Finance Authority, Revenue Bonds, Eastern Nazarene College, Series 1999, 5.625%, 4/01/19 10/13 at 100.00 BB+ Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A: 5.000%, 1/01/21 – AMBAC Insured 7/13 at 100.00 N/R 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 7/13 at 100.00 N/R Total Massachusetts Michigan – 11.0% (8.7% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Tender Option Bond Trust 3308, 23.033%, 11/01/26 – AGM Insured (IF) (4) No Opt. Call Aa2 10 Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Refunding Senior Lien Series 2006D, 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 AA– Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Refunding, Series 2006D, 5.000%, 7/01/33 – NPFG Insured No Opt. Call A Detroit Water Supply System, Michigan, Water Supply System Revenue Refunding Second Lien Bonds, Series 2006C, 5.000%, 7/01/33 – AGM Insured No Opt. Call AA– Detroit Water Supply System, Michigan, Water Supply System Revenue Senior Lien Bonds, Series 2006A, 5.000%, 7/01/34 – AGM Insured 7/16 at 100.00 AA– Detroit, Michigan, General Obligation Bonds, Refunding Series 2005C, 5.000%, 4/01/15 – AGM Insured No Opt. Call AA– Detroit, Michigan, General Obligation Bonds, Series 2005A, 5.000%, 4/01/25 – AGM Insured No Opt. Call AA– Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Second Lien Water Supply System Revenue Bonds, Series 2003B, 5.000%, 7/01/34 – NPFG Insured 7/13 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Remarketed Series 1998A, 5.250%, 7/01/23 – AGC Insured 7/17 at 100.00 AA– Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2004A, 5.250%, 7/01/19 – AGM Insured No Opt. Call AA– Nuveen Investments 35 Nuveen Intermediate Duration Quality Municipal Term Fund (continued) NIQ Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2003A: $ 5.000%, 7/01/27 – NPFG Insured 7/13 at 100.00 A+ $ 5.000%, 7/01/34 – NPFG Insured 7/13 at 100.00 A+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B: 60 5.000%, 7/01/33 – FGIC Insured 7/16 at 100.00 A 5.000%, 7/01/36 – MBIA-NPFG Insured 7/16 at 100.00 A Flint Hospital Building Authority, Michigan, Building Authority Revenue Bonds, Hurley Medical Center, Series 2013A, 5.000%, 7/01/23 No Opt. Call Ba1 Michigan Finance Authority, Hospital Revenue and Refunding Bonds, Crittenton Hospital Medical Center, Series 2012A, 4.125%, 6/01/32 No Opt. Call A– Michigan Finance Authority, Public School Academy Limited Obligation Revenue Bonds, Old Redford Academy Project, Series 2010A, 5.250%, 12/01/20 No Opt. Call BB Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Tender Option Bond Trust 4286, 22.344%, 12/01/18 (IF) (4) No Opt. Call AA Taylor Brownfield Redevelopment Authority, Wayne County, Michigan, Tax Increment Bonds, Series 2005A, 5.000%, 5/01/29 – NPFG Insured 5/15 at 100.00 A Troy Downtown Development Authority, Michigan, Tax Increment Revenue Bonds, Development & Refunding Series 2001, 5.500%, 11/01/15 – NPFG Insured 11/13 at 100.00 A Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, Refunding Series 2010C, 5.000%, 12/01/14 No Opt. Call A Total Michigan Minnesota – 1.6% (1.3% of Total Investments) Rochester, Minnesota, Health Care Facilities Revenue Bonds, Olmsted Medical Center Project, Series 2013, 5.000%, 7/01/20 No Opt. Call A– Saint Paul Housing and Redevelopment Authority, Minnesota, Lease Revenue Bonds, Saint Paul Conservatory for Performing Artists Charter School Project, Series 2013A: 3.550%, 3/01/21 No Opt. Call BBB– 3.700%, 3/01/22 No Opt. Call BBB– Sauk Rapids, Minnesota, Health Care and Housing Facilities Revenue Bonds, Good Shepherd Lutheran Home, Refunding Series 2013: 5.000%, 1/01/17 No Opt. Call N/R 5.000%, 1/01/18 No Opt. Call N/R 5.000%, 1/01/19 No Opt. Call N/R Total Minnesota Mississippi – 2.6% (2.0% of Total Investments) Mississippi Development Bank Special Obligation Bonds, Marshall County Industrial Development Authority, Mississippi Highway Construction Project, Tender Option Bond Trust 3315: 22.533%, 1/01/20 (IF) (4) No Opt. Call AA– 22.533%, 1/01/20 (IF) (4) No Opt. Call AA– 22.533%, 1/01/20 (IF) (4) No Opt. Call AA– Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, South Central Regional Medical Center, Refunding & Improvement Series 2006, 5.250%, 12/01/21 12/16 at 100.00 BBB Total Mississippi Missouri – 1.0% (0.8% of Total Investments) Franklin County Industrial Development Authority, Missouri, Sales Tax Refunding Revenue Bonds, Phoenix Center II Community Improvement District Project, Series 2013A, 4.000%, 11/01/25 11/20 at 100.00 N/R Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 6/14 at 102.00 N/R Total Missouri Nebraska – 1.8% (1.4% of Total Investments) Central Plains Energy Project, Nebraska, Gas Project 3 Revenue Bonds, Series 2012, 5.000%, 9/01/32 9/22 at 100.00 A 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey – 10.6% (8.3% of Total Investments) Atlantic City, New Jersey, General Obligation Bonds, Tax Appeal Series 2012: $ 4.000%, 11/01/23 – AGM Insured 11/22 at 100.00 AA– $ 4.000%, 11/01/24 – AGM Insured 11/22 at 100.00 AA– 4.000%, 11/01/25 – AGM Insured 11/22 at 100.00 AA– New Jersey Economic Development Authority, Charter School Revenue Bonds, Lady Liberty Academy Charter School Project, Series 2013A, 5.150%, 8/01/23 No Opt. Call BB+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/24 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Tender Option Bond Trust 1151, 3.180%, 9/01/25 (IF) (4) 3/25 at 100.00 A+ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 1999, 5.250%, 9/15/29 (Alternative Minimum Tax) 9/22 at 101.00 B New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.250%, 7/01/21 7/18 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 No Opt. Call BBB– Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 5.000%, 6/01/29 6/17 at 100.00 B2 Total New Jersey New York – 4.4% (3.5% of Total Investments) New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R 7.625%, 8/01/25 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn College of Aeronautics, Series 2006A: 5.000%, 12/01/16 No Opt. Call BB+ 5.000%, 12/01/21 12/16 at 100.00 BB+ New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn College of Aeronautics, Series 2006B, 5.000%, 12/01/16 No Opt. Call BB+ Suffolk County Industrial Development Agency, New York, Continuing Care Retirement Community Revenue Bonds, Jefferson’s Ferry Project, Series 2006, 5.000%, 11/01/28 11/16 at 100.00 BBB– Total New York North Carolina – 1.5% (1.2% of Total Investments) Charlotte, North Carolina, Special Facility Refunding Revenue Bonds, Charlotte/Douglas International Airport, US Airways, Inc. Project, Series 1998, 5.600%, 7/01/27 (Alternative Minimum Tax) 7/13 at 100.00 N/R North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1993B, 6.000%, 1/01/18 – AMBAC Insured No Opt. Call Baa1 North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 5.250%, 1/01/25 – AGC Insured No Opt. Call AA– Total North Carolina Ohio – 3.8% (2.9% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2, 5.875%, 6/01/30 6/17 at 100.00 B Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 5.750%, 12/01/28 12/18 at 100.00 A– Total Ohio Oregon – 0.6% (0.5% of Total Investments) Astoria Hospital Facilities Authority, Oregon, Hospital Revenue and Refunding Bonds, Columbia Memorial Hospital, Series 2012, 5.000%, 8/01/22 No Opt. Call BBB– Nuveen Investments 37 Nuveen Intermediate Duration Quality Municipal Term Fund (continued) NIQ Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania – 4.6% (3.6% of Total Investments) $ 90 East Hempfield Township Industrial Development Authority, Pennsylvania, Student Services Inc – Student Housing Project at Millersville University, Series 2013, 4.000%, 7/01/19 No Opt. Call BBB– $ Erie Higher Education Building Authority, Pennsylvania, Revenue Bonds, Gannon University Project, Series 2013: 4.000%, 5/01/20 No Opt. Call BBB 4.000%, 5/01/21 No Opt. Call BBB 4.000%, 5/01/22 No Opt. Call BBB 4.000%, 5/01/23 No Opt. Call BBB Erie Sewer Authority, Erie County, Pennsylvania, Sewer Revenue Bonds, Series 2012A, 5.000%, 6/01/21 – AGM Insured No Opt. Call AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002: 5.900%, 11/15/28 11/13 at 100.00 Ba2 6.000%, 11/15/35 11/13 at 100.00 Ba2 Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A, 5.250%, 6/01/28 12/13 at 100.00 N/R Pittsburgh Water and Sewerage Authority, Pennsylvania, First Lien Water and Sewerage System Revenue Bonds, Series 2005, 5.000%, 9/01/19 (Pre-refunded 9/01/15) – NPFG Insured 9/15 at 100.00 A (5) Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2013: 5.000%, 12/01/20 No Opt. Call BBB– 5.000%, 12/01/21 No Opt. Call BBB– Total Pennsylvania Puerto Rico – 7.3% (5.7% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2012A, 5.000%, 7/01/19 No Opt. Call BBB– Puerto Rico Municipal Finance Agency, Series 2005B, 5.250%, 7/01/19 – CIFG Insured No Opt. Call AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 5.000%, 8/01/18 No Opt. Call A+ Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/18 – NPFG Insured (Alternative Minimum Tax) No Opt. Call A Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, 5.250%, 7/01/22 – AGM Insured No Opt. Call AA– 80 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.500%, 5/15/39 11/13 at 100.00 BBB Total Puerto Rico Rhode Island – 3.5% (2.7% of Total Investments) Rhode Island Health & Educational Building Corporation, Public Schools Financing Program Revenue Bonds, Pooled Series 2009E, 6.000%, 5/15/29 5/19 at 100.00 A3 Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.250%, 6/01/42 6/13 at 100.00 BBB– Total Rhode Island South Carolina – 2.3% (1.8% of Total Investments) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2010-A2, 5.000%, 1/01/18 No Opt. Call A– South Carolina JOBS Economic Development Authority, Hospital Revenue Bonds, Bon Secours Health System Obligated Group, Tender Option Bond Trust 1141, 21.096%, 11/01/28 (IF) (4) 11/22 at 100.00 A– Total South Carolina Tennessee – 6.0% (4.7% of Total Investments) Knox County Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2012A: 5.000%, 1/01/25 No Opt. Call A 5.000%, 1/01/26 No Opt. Call A 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tennessee (continued) $ Memphis-Shelby County Airport Authority, Tennessee, Airport Revenue Bonds, Series 2010B, 5.750%, 7/01/22 (Alternative Minimum Tax) 7/20 at 100.00 A2 $ The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call BBB The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006C: 5.000%, 2/01/21 No Opt. Call A– 5.000%, 2/01/24 No Opt. Call A– 5.000%, 2/01/25 No Opt. Call A– Total Tennessee Texas – 9.2% (7.2% of Total Investments) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2010, 5.750%, 1/01/25 1/20 at 100.00 Baa2 Central Texas Regional Mobility Authority, Revenue Bonds, Subordinate Lien Refunding Series 2013, 5.000%, 1/01/22 No Opt. Call Baa3 Denton County Fresh Water Supply District 7, Texas, General Obligation Bonds, Refunding Series 2007, 4.000%, 2/15/21 – AGM Insured No Opt. Call AA– Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 2001B, 5.250%, 11/15/40 – NPFG Insured 11/13 at 100.00 A Harris County-Houston Sports Authority, Texas, Revenue Bonds, Senior Lien Series 2001G, 5.250%, 11/15/30 – NPFG Insured 11/13 at 100.00 A Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 2001A, 5.250%, 11/15/30 – NPFG Insured 11/13 at 100.00 A Harris County-Houston Sports Authority, Texas, Senior Lien Special Revenue Bonds, Series 1998A, 5.000%, 11/15/25 – NPFG Insured 11/13 at 100.00 A Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011A, 5.250%, 9/01/19 No Opt. Call A2 Lewisville, Texas, Combination Contract Revenue and Special Assessment Bonds, Lewisville Castle Hills Public Improvement District 3 Project, Series 2004, 6.125%, 9/01/29 – ACA Insured No Opt. Call N/R Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/20 (Alternative Minimum Tax) No Opt. Call BBB– Lufkin Health Facilities Development Corporation, Texas, Health System Revenue Bonds, Memorial Health System of East Texas, Refunding Series 2009, 6.000%, 2/15/24 2/19 at 100.00 BBB– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Tender Option Bond Trust 1149: 21.690%, 8/15/22 (IF) (4) No Opt. Call AA– 21.489%, 8/15/24 (IF) (4) 8/23 at 100.00 AA– 21.690%, 8/15/26 (IF) (4) 8/23 at 100.00 AA– 21.449%, 8/15/27 (IF) (4) 8/23 at 100.00 AA– Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D, 6.250%, 12/15/26 No Opt. Call A– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/27 No Opt. Call A3 5.000%, 12/15/28 No Opt. Call A3 Texas Public Finance Authority Charter School Finance Corporation, Education Revenue Bonds, Uplift Education, Series 2007A, 5.750%, 12/01/27 12/17 at 100.00 BBB– Texas Public Finance Authority, Revenue Bonds, Texas Southern University Financing System, Series 2011, 6.000%, 5/01/23 5/21 at 100.00 BBB+ Waco Health Facilities Development Corporation, Texas, Hillcrest Health System Project, FHA Insured Mortgage Revenue Bonds, Series 2006A, 5.000%, 8/01/31 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 A (5) Total Texas Vermont – 0.5% (0.4% of Total Investments) Vermont Economic Development Authority, Solid Waste Disposal Revenue Bonds, Casella Waste Systems, Inc. Project, Series 2013, 4.750%, 4/01/36 (Mandatory put 4/01/18) (Alternative Minimum Tax) No Opt. Call B+ Nuveen Investments 39 Nuveen Intermediate Duration Quality Municipal Term Fund (continued) NIQ Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virgin Islands – 1.2% (0.9% of Total Investments) $ Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A, 4.000%, 10/01/22 – AGM Insured No Opt. Call AA– $ Virginia – 0.3% (0.3% of Total Investments) Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Series 2012A, 5.000%, 7/15/21 No Opt. Call BBB Wisconsin – 0.4% (0.3% of Total Investments) University of Wisconsin Hospitals and Clinics Authority, Revenue Bonds, Tender Option Bond Trust 4287: 50 21.108%, 4/01/20 (IF) (4) No Opt. Call Aa3 21.957%, 10/01/20 (IF) (4) No Opt. Call Aa3 21.556%, 10/01/20 (IF) (4) No Opt. Call Aa3 21.957%, 10/01/20 (IF) (4) No Opt. Call Aa3 Total Wisconsin $ Total Investments (cost $238,828,363) – 127.4% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (29.8)% (6) ) Other Assets Less Liabilities – 2.4% (7) Net Assets Applicable to Common Shares – 100% $ Investments in Derivatives as of May 31, 2013 Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (8) Date (Depreciation) (7) Barclays Bank PLC $ 4,700,000 Receive 3-Month USD-LIBOR 2.310% Semi-Annually 5/15/14 5/15/23 $ 99,268 Barclays Bank PLC Receive 3-Month USD-LIBOR Semi-Annually 5/05/15 5/05/25 Barclays Bank PLC Receive 3-Month USD-LIBOR Semi-Annually 5/15/14 5/15/33 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 23.4%. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. (IF) Inverse floating rate investment. 144A Investment is exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These investments may only be resold in transactions exempt from registration, which are normally those transactions with qualified institutional buyers. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. 40 Nuveen Investments Statement of Assets & Liabilities May 31, 2013 Intermediate Intermediate Duration Duration Quality (NID ) (NIQ ) Assets Investments, at value (cost $833,339,204 and $238,828,363, respectively) $ $ Cash — Receivables: Interest Investments sold Deferred offering costs Unrealized appreciation on swaps Other assets — Total assets Liabilities Cash overdraft — Payables: Common share dividends Offering costs Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets applicable to Common shares $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) ) ) Net assets applicable to Common shares $ $ Authorized shares: Common Unlimited Unlimited Preferred Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 41 Statement of Operations Intermediate Intermediate Duration Duration Quality (NID )* (NIQ) ** Investment Income $ $ Expenses Management fees Shareholder servicing agent fees and expenses Interest expense and amortization of offering costs Custodian fees and expenses Trustees fees and expenses Professional fees Shareholder reporting expenses Investor relations expenses Other expenses Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) of: Investments ) ) Swaps Net realized and unrealized gain (loss) ) ) Net increase (decrease) in net assets applicable to Common shares from operations $ ) $ ) * For the period December 5, 2012 (commencement of operations) through May 31, 2013. ** For the period February 7, 2013 (commencement of operations) through May 31, 2013. See accompanying notes to financial statements. 42 Nuveen Investments Statement of Changes in Net Assets Intermediate Intermediate Duration Duration Quality (NID )* (NIQ) ** Operations Net investment income (loss) $ $ Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) of: Investments ) ) Swaps Net increase (decrease) in net assets applicable to Common shares from operations ) ) Distributions to Common Shareholders From net investment income ) ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) ) Capital Share Transactions Proceeds from sale of Common Shares, net of offering costs Net proceeds from Common shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to Common shares from capital share transactions Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ $ Undistributed (Over-distribution of) net investment income at the end of period $ $ * For the period December 5, 2012 (commencement of operations) through May 31, 2013. ** For the period February 7, 2013 (commencement of operations) through May 31, 2013. See accompanying notes to financial statements. Nuveen Investments 43 Statement of Cash Flows Intermediate Intermediate Duration Duration Quality (NID )* (NIQ) ** Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ ) $ ) Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest ) ) Receivable for investments sold ) ) Other assets ) — Increase (Decrease) in: Accrued management fees Accrued Trustees fees Accrued other expenses Net realized (gain) loss from investments Change in net unrealized (appreciation) depreciation of: Investments Swaps ) ) Net cash provided by (used in) operating activities ) ) Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) ) Increase (Decrease) in: Cash overdraft — Payable for offering costs VMTP Shares, at liquidation value Cash distributions paid to Common shareholders ) ) Proceeds from sale of Common shares, net of offering costs Net cash provided by (used in) financing activities Net Increase (Decrease) in Cash ) Cash at the beginning of period Cash at the End of Period $ — $ * For the period December 5, 2012 (commencement of operations) through May 31, 2013. ** For the period February 7, 2013 (commencement of operations) through May 31, 2013. Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consists of reinvestments of Common share distributions of $38,049 and $26,044 for Intermediate Duration (NID) and Intermediate Duration Quality (NIQ), respectively. Cash paid for interest (excluding amortization of offering costs) was $706,904 and $154,799 for Intermediate Duration (NID) and Intermediate Duration Quality (NIQ), respectively. See accompanying notes to financial statements. 44 Nuveen Investments THIS PAGE INTENTIONALLY LEFT BLANK Nuveen Investments 45 Financial Highlights Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions From From Net Accumulated Investment Net Realized Beginning Income Gains Ending Common Net Net to to Common Share Investment Realized/ Common Common Share Ending Net Asset Income Unrealized Share- Share- Offering Net Asset Market Value (Loss) Gain (Loss) Total holders holders Total Costs Value Value Intermediate Duration (NID) Year Ended 5/31: 2013(d) $ $ $ ) $ ) $ ) $ — $ ) $ ) $ $ Intermediate Duration Quality (NIQ) Year Ended 5/31: 2013(e) — ) ) VMTP Shares at the End of Period Aggregate Asset Amount Coverage Outstanding Per $100,000 ) Share Intermediate Duration (NID) Year Ended 5/31: 2013(d) $ $ Intermediate Duration Quality (NIQ) Year Ended 5/31: 2013(e) 46 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(b) Based on Market Value (a) Based on Common Share Net Asset Value (a) Ending Net Assets Applicable to Common Shares (000 ) Expenses (c) Net Investment Income (Loss) Portfolio Turnover Rate )% )% $ %* %* 20 % ) ) * * 1 (a) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common Share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. (b) Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to VMTP Shares. (c) The expense ratios reflect, among other things, all interest expense and other costs related to VMTP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, Variable Rate MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Intermediate Duration (NID) Year Ended 5/31: 2013(d) %* Intermediate Duration Quality (NIQ) Year Ended 5/31: 2013(e) %* (d) For the period December 5, 2013 (commencement of operations) through May 31, 2013. (e) For the period February 7, 2013 (commencement of operations) through May 31, 2013. * Annualized. See accompanying notes to financial statements. Nuveen Investments 47 Notes to Financial Statements 1. General Information and Significant Accounting Policies General Information The funds covered in this report and their corresponding New York Stock Exchange (“NYSE”) symbols are Nuveen Intermediate Duration Municipal Term Fund (NID) and Nuveen Intermediate Duration Quality Municipal Term Fund (NIQ) (each a “Fund” and collectively, the “Funds”). The Funds are registered under the Investment Company Act of 1940, as amended, as diversified closed-end registered investment companies. Intermediate Duration and Intermediate Duration Quality each have a term of ten years and intend to liquidate and distribute their net assets to shareholders on or before March 31, 2023 and June 30, 2023, respectively. On December 31, 2012, the Funds’ investment adviser converted from a Delaware corporation to a Delaware limited liability company. As a result, Nuveen Fund Advisers, Inc., a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”), changed its name to Nuveen Fund Advisers, LLC (the “Adviser”). There were no changes to the identities or roles of any personnel as a result of the change. Intermediate Duration seeks to provide a high level of current income exempt from regular federal income tax with a secondary objective of seeking additional total return. Intermediate Duration will seek to achieve its investment objectives by investing in municipal securities that Nuveen Asset Management, LLC (the “Sub-Adviser”), a wholly-owned subsidiary of the Adviser believes are underrated or undervalued, based upon its bottom-up, research-driven investment strategy. The Fund also will seek to reduce the risk of rising interest rates by maintaining a portfolio with an intermediate duration (including the effects of leverage). The Fund’s portfolio will be actively managed, with the goal of capitalizing on historically favorable municipal credit spreads (the difference between yields on municipal securities across all debt rating categories) currently available in the market. Under normal circumstances, the Fund will invest at least 80% of its managed assets (as defined in Footnote 7 – Management Fees and Other Transactions with Affiliates) in municipal securities and other related investments, the income from which is exempt from regular federal income tax. The Fund will invest at least 50% of its managed assets in investment grade municipal securities; it also may invest in below investment grade securities, which are regarded as having predominately speculative characteristics with respect to an issuer’s capacity to pay interest and repay principal, and are commonly referred to as junk bonds or high yield debt. Intermediate Duration Quality seeks to provide current income exempt from regular federal income tax with a secondary objective of seeking additional total return. The Fund seeks to achieve its investment objectives by investing in a diversified portfolio of primarily investment grade quality municipal securities (at least 80%), the income from which is exempt from regular federal income tax. The Fund also will seek to reduce the risk of rising interest rates by maintaining a portfolio with an intermediate duration of between three and ten years (including the effects of leverage). The Fund will emphasize the purchase of municipal securities that the Sub-Adviser believes are underrated or undervalued. The Fund’s portfolio will be actively managed, seeking to capitalize on favorable relative value opportunities, with the goal of outperforming broad municipal market benchmarks over the life of the Fund. Prior to the commencement of operations for Intermediate Duration and Intermediate Duration Quality on December 5, 2012, and February 7, 2013, respectively, the Funds had no operations other than those related to organizational matters, each Fund’s initial contribution of $100,275 by the Adviser, and the recording of each Funds’ organizational expenses ($11,000) and its reimbursement by the Adviser. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of municipal bonds and swap contracts are provided by a pricing service approved by the Funds’ Board of Trustees. These securities are generally classified as Level 2 for fair value measurement purposes. The pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer or market activity provided by the Adviser. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. 48 Nuveen Investments Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Funds’ Board of Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from securities dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Funds’ Board of Trustees or its designee. Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Funds as of the end of the reporting period. Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to earmark securities in the Funds’ portfolios with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. As of May 31, 2013, there were no such outstanding purchase commitments in either of the Funds. Investment Income Investment income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment, or to pursue other claims or legal actions on behalf of Fund shareholders. Legal fee refund presented on the Statement of Operations reflects a refund of workout expenditures paid in a prior reporting period, when applicable. Income Taxes Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, each Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal income tax, to retain such tax-exempt status when distributed to shareholders of the Funds. Net realized capital gains and ordinary income distributions paid by the Funds are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Common Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to Common shareholders of net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Variable Rate MuniFund Term Preferred Shares Each Fund has issued and outstanding Variable Rate MuniFund Term Preferred (“VMTP”) Shares, with a $100,000 liquidation value per share. Each Fund issued their VMTP Shares in privately negotiated offerings, which were offered to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933. Nuveen Investments 49 Notes to Financial Statements (continued) As of May 31, 2013, the number of VMTP Shares outstanding, at liquidation value, for each Fund were as follows: Intermediate Intermediate Duration Duration Quality (NID ) (NIQ ) Series 2016 $ $ Each Fund is obligated to redeem its VMTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. VMTP Shares are subject to optional and mandatory redemption in certain circumstances . The VMTP Shares are subject to redemption at the option of each Fund (“Optional Redemption Date”), subject to payment of premium for one year following the Optional Redemption Date (“Premium Expiration Date”), and at par thereafter. Each Fund may be obligated to redeem certain of the VMTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for each Fund’s VMTP Shares are as follows: Intermediate Intermediate Duration Duration Quality (NID ) (NIQ ) Term Redemption Date March 1, 2016 April 1, 2016 Optional Redemption Date August 7, 2014 September 4, 2014 Premium Expiration Date August 6, 2014 September 3, 2014 The average liquidation value of VMTP Shares outstanding and annualized dividend rate of VMTP Shares for each Fund during the period from each Fund’s commencement of operations through May 31, 2013, were as follows: Intermediate Intermediate Duration Duration Quality (NID )* (NIQ) ** Average liquidation value of VMTP Shares outstanding $ $ Annualized dividend rate % % * For the period February 7, 2013 (first issuance date of shares) through May 31, 2013. ** For the period March 4, 2013 (first issuance date of shares) through May 31, 2013. Dividends on the VMTP Shares (which are treated as interest payments for financial reporting purposes) are set weekly. VMTP shares generally do not trade, and market quotations are generally not available. VMTP shares are short-term or short/intermediate-term instruments that pay a variable dividend rate tied to a short-term index, plus an additional fixed “spread” amount established at the time of issuance. The fair value of VMTP shares is expected to be approximately their liquidation (“par”) value so long as the fixed “spread” on the VMTP shares remains roughly in line with the “spread” rates being demanded by investors on instruments having similar terms in the current market environment. In present market conditions, the Funds’ Adviser has determined that fair value of VMTP shares is their liquidation value, but their fair value could vary if market conditions change materially. For financial reporting purposes only, the liquidation value of VMTP Shares is recorded as a liability and recognized as “Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value” on the Statement of Assets and Liabilities. Unpaid dividends on VMTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities. Dividends paid on VMTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Offering costs incurred of $125,000 and $100,000 by Intermediate Duration (NID) and Intermediate Duration Quality (NIQ), respectively, in connection with their offering of VMTP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as components of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offering costs” on the Statement of Operations. Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as one of the Funds) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid 50 Nuveen Investments to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. A Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). The inverse floater held by a Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par, and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. An investment in an externally-deposited inverse floater is identified in the Portfolio of Investments as “(IF) – Inverse floating rate investment.” An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust, at their liquidation value, as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of the underlying bond and the related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. During the period from each Fund’s commencement of operations through May 31, 2013, each Fund invested in externally-deposited inverse floaters. The Funds did not make any such investments in self-deposited inverse floaters. Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements referred to herein as “Recourse Trusts”) with a broker-dealer by which a Fund agrees to reimburse the broker-dealer, in certain circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, a Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of a Fund’s inverse floater investments as a Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is recognized as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. As of May 31, 2013, each Fund’s maximum exposure to the floating rate obligations issued by externally-deposited Recourse Trusts was as follows: Intermediate Intermediate Duration Duration Quality (NID ) (NIQ ) Maximum exposure to Recourse Trusts $ $ Market and Counterparty Credit Risk In the normal course of business each Fund may invest in financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to the transaction to perform (counterparty credit risk). The potential loss could exceed the value of the financial assets recorded on the financial statements. Financial assets, which potentially expose each Fund to counterparty credit risk, consist principally of cash due from counterparties on forward, option and swap transactions, when applicable. The extent of each Fund’s exposure to counterparty credit risk in respect to these financial assets approximates their carrying value as recorded on the Statement of Assets and Liabilities. Futures contracts, when applicable, expose a Fund to minimal counterparty credit risk as they are exchange traded and the exchange’s clearinghouse, which is counterparty to all exchange traded futures, guarantees the futures contracts against default. Each Fund helps manage counterparty credit risk by entering into agreements only with counterparties the Adviser believes have the financial resources to honor their obligations and by having the Adviser monitor the financial stability of the counterparties. Additionally, counterparties may be required to pledge collateral daily (based on the daily valuation of the financial asset) on behalf of each Fund with a value approximately equal to the amount of any unrealized gain above a pre-determined threshold. Reciprocally, when each Fund has an unrealized loss, the Funds have instructed the custodian to pledge assets of the Funds as collateral with a value approximately equal to the amount of the unrealized loss above a pre-determined threshold. Collateral pledges are monitored and subsequently adjusted if and when the valuations fluctuate, either up or down, by at least the predetermined threshold amount. Zero Coupon Securities Each Fund is authorized to invest in zero coupon securities. A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Nuveen Investments 51 Notes to Financial Statements (continued) Indemnifications Under the Funds’ organizational documents, their officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that provide general indemnifications to other parties. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds have not had prior claims or losses pursuant to these contracts and expect the risk of loss to be remote. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets applicable to Common shares from operations during the reporting period. Actual results may differ from those estimates. 2. Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of each Fund’s fair value measurements as of the end of the reporting period: Intermediate Duration (NID) Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Derivatives: Swaps** — — Total $ — $ $ — $ Intermediate Duration Quality (NIQ) Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Derivatives: Swaps** — — Total $ — $ $ — $ * Refer to the Fund’s Portfolio of Investments for state classifications. ** Represents net unrealized appreciation (depreciation) as reported in the Fund’s Portfolio of Investments. The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making a fair value determination, based on the facts and circumstances specific to the portfolio instrument. Fair value determinations generally will be derived as follows, using public or private market information: (i.) If available, fair value determinations shall be derived by extrapolating from recent transactions or quoted prices for identical or comparable securities. 52 Nuveen Investments (ii.) If such information is not available, an analytical valuation methodology may be used based on other available information including, but not limited to: analyst appraisals, research reports, corporate action information, issuer financial statements and shelf registration statements. Such analytical valuation methodologies may include, but are not limited to: multiple of earnings, discount from market value of a similar freely-traded security, discounted cash flow analysis, book value or a multiple thereof, risk premium/yield analysis, yield to maturity and/or fundamental investment analysis. The purchase price of a portfolio instrument will be used to fair value the instrument only if no other valuation methodology is available or deemed appropriate, and it is determined that the purchase price fairly reflects the instrument’s current value. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. 3. Derivative Instruments and Hedging Activities Each Fund is authorized to invest in certain derivative instruments, such as futures, options and swap contracts. Each Fund will limit its investments in futures, options on futures and swap contracts to the extent necessary for the Adviser to claim the exclusion from regulation by the Commodity Futures Trading Commission as a commodity pool operator with respect to the Fund. The Funds record derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Funds’ investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. Swap Contracts Each Fund is authorized to enter into interest rate swap and forward interest rate swap contracts (“swap contracts”) consistent with their investment objectives and policies to reduce, increase or otherwise alter its risk profile or to alter its portfolio characteristics (i.e. duration, yield curve positioning and credit quality). Each Fund’s use of swap contracts is intended to help manage its overall interest rate sensitivity, either shorter or longer, generally to more closely align the Fund’s interest rate sensitivity with that of the broader market. Interest rate swap contracts involve each Fund’s agreement with the counterparty to pay or receive a fixed rate payment in exchange for the counterparty receiving or paying a variable rate payment. Forward interest rate swap transactions involve a Fund’s agreement with a counterparty to pay or receive, in the future, a fixed or variable rate payment in exchange for the counterparty receiving or paying a Fund a variable or fixed rate payment, the accruals for which would begin at a specified date in the future (the “effective date”). Accordingly, the risk of loss with respect to the swap counterparty on such transactions is limited to the net amount of interest payments that each Fund is to receive. The payment obligation is based on the notional amount of the swap contract and the termination date of the swap (which is akin to a bond’s maturity). The value of a Fund’s swap contract would increase or decrease based primarily on the extent to which long-term interest rates for bonds having a maturity of the swap contract’s termination date increase or decrease. Swap contracts are valued daily. Upon entering into an interest rate swap (and beginning on the effective date for a forward interest rate swap), each Fund accrues the fixed rate payment expected to be paid or received and the variable rate payment expected to be received or paid on a daily basis, and recognizes the daily change in the market value of the Fund’s contractual rights and obligations under the contracts. The net amount recorded for these transactions for each counterparty is recognized on the Statement of Assets and Liabilities as a component of “Unrealized appreciation or depreciation on swaps (,net)” with the change during the fiscal period recognized on the Statement of Operations as a component of “Change in net unrealized appreciation (depreciation) of swaps.” Income received or paid by each Fund is recognized as a component of “Net realized gain (loss) from swaps” on the Statement of Operations, in addition to the net realized gains or losses recognized upon the termination of a swap contract, and are equal to the difference between the Fund’s basis in the swap contract and the proceeds from (or cost of) the closing transaction. Payments received or made at the beginning of the measurement period are recognized as a component of “Swap premiums paid and/or received” on the Statement of Assets and Liabilities, when applicable. For tax purposes, periodic payments are treated as ordinary income or expense. Each Fund may terminate a swap contract prior to the effective date, at which point a realized gain or loss is recognized. When a swap contract is terminated, it ordinarily does not involve the delivery of securities or other underlying assets or principal, but rather is settled in cash on a net basis. Once periodic payments are settled in cash, they are combined with the net realized gain or loss recorded upon the termination of the swap contract. During the period from each Fund’s commencement of operations through May 31, 2013, each Fund used swap contracts to reduce the target duration of its portfolio. The average notional amount of swap contracts outstanding during the period from each Fund’s commencement of operations through May 31, 2013, was as follows: Intermediate Intermediate Duration Duration Quality (NID )* (NIQ) ** Average notional amount of swap contracts outstanding*** $ $ * For the period December 5, 2012 (commencement of operations) through May 31, 2013. ** For the period February 7, 2013 (commencement of operations) through May 31, 2013. *** The average notional amount is calculated based on the outstanding notional at the beginning of the period and at the end of each fiscal quarter within the current fiscal year. Nuveen Investments 53 Notes to Financial Statements (continued) The following tables present the fair value of all derivative instruments held by the Funds as of May 31, 2013, the location of these instruments on the Statement of Assets and Liabilities and the primary underlying risk exposure. Location on the Statement of Assets and Liabilities Asset Derivatives Liability Derivatives Underlying Derivative Risk Exposure Instrument Location Value Location Value Intermediate Duration (NID) Interest Rate Swaps Unrealized appreciation on swaps $ — $ — Intermediate Duration Quality (NIQ) Interest Rate Swaps Unrealized appreciation $ — $ — on swaps In the ordinary course of business, the Funds have entered into transactions subject to enforceable netting agreements or other similar agreements. Generally, the right to offset in those agreements allows the Funds to offset any exposure to a specific counterparty with any collateral received or delivered to that counterparty based on the terms of the agreements. Generally, the Funds manage cash and securities collateral on a counterparty basis. The table below presents the derivative instruments that are offset, if any, as well as collateral pledged. Gross Amounts Net Unrealized Netted on Unrealized Collateral Appreciation Statement of Assets Appreciation Pledged to Fund Counterparty on Swaps and Liabilities on Swaps Counterparty Net Exposure Intermediate Duration (NID) JP Morgan $ $
